       Case
          Case
            4:20-cv-05840-DMR
                4:20-cv-03813 Document
                               Document1 1-1
                                          FiledFiled
                                                06/10/20
                                                     08/19/20
                                                           Page
                                                              Page
                                                                1 of 133of 91



1    NEIL D. GREENSTEIN (SBN 123980)
2    TECHMARK
     1751 Pinnacle Drive, Suite 1000
3    Tysons, VA 22102
4    Telephone (347) 514-7717
     Facsimile: (408) 280-2250
5    Email: ndg@techmark.com
6
     MARTIN R. GREENSTEIN (SBN 106789)
7    TECHMARK, A Law Corporation
8    4820 HARWOOD ROAD, SUITE 110
     SAN JOSE, CA 95124
9    Telephone: (408) 266-4700
10   Facsimile: (408) 850-1955
     Email: mrg@techmark.com
11
     Attorneys for Plaintiff
12   HURRICANE ELECTRIC LLC
13                    IN THE UNITED STATES DISTRICT COURT
14               FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   HURRICANE ELECTRIC LLC,                    CASE NO.
16              Plaintiff,                      COMPLAINT FOR COPYRIGHT
17       v.
                                                MISUSE AND DECLARATORY
18   DALLAS BUYERS CLUB, LLC, a                 JUDGMENT OF NO COPYRIGHT
     California LLC; DALLAS BUYERS              INFRINGEMENT
19   CLUB, LLC, a Texas LLC; GLACIER
     FILMS 1, LLC; DOUBLE LIFE                  JURY TRIAL DEMANDED
20   PRODUCTIONS, INC.; VOLTAGE
     PICTURES, LLC; ORION
21   RELEASING, LLC; COOK
     PRODUCTIONS, LLC; WWE
22   STUDIOS FINANCE CORP.; MON,
     LLC; TBV PRODUCTIONS, LLC;
23   CELL FILM HOLDINGS, LLC;
     VENICE PI, LLC; SURVIVOR
24   PRODUCTIONS, INC.; I AM WRATH
     PRODUCTION, INC.; POW NEVADA,
25   LLC; HEADHUNTER, LLC;
     NICOLAS CHARTIER; CRAIG J.
26   FLORES; AVI LERNER; VOLTAGE
     PRODUCTIONS, INC.; KILLING
27   LINK DISTRIBUTION, LLC;
     MILLENIUM ENTERTAINMENT,
28   LLC; and DOES 1-20,
         COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                          NO COPYRIGHT INFRINGEMENT
                                     -1-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  2 of 233of 91



                   Defendants.
1
           Plaintiff Hurricane Electric LLC ("Plaintiff" or “HE”), by counsel, for its
2
     Complaint against all of the defendants identified herein ("Defendants"), alleges on
3
     knowledge as to its own actions, and otherwise Plaintiff is informed and believes and
4
     thereon alleges, as follows:
5
                                    NATURE OF THE ACTION
6
           1.     This is an action under the Declaratory Judgment Act, 28 U.S.C. §§ 2201
7
     and 2202, seeking a declaratory judgment that Plaintiff has not infringed any alleged
8
     copyright rights of Defendants (including any of Defendants’ predecessors and/or
9
     successors in interest), directly, contributorily, or vicariously, and in the alternative, to
10
     the extent it is found that HE has infringed any such alleged rights, that HE is shielded
11
     from liability by Title II of the Digital Millennium Copyright Act (DMCA), 17 U.S.C. §
12
     512, also known as the “safe harbor” provisions of the Online Copyright Infringement
13
     Liability Limitation Act (OCILLA).
14
           2.     This action arises from Defendants’ counsel serving a subpoena on HE
15
     (listing one named Defendant but in the interest of all Defendants), to demand publicly-
16
     available information from HE, then improperly using that subpoena in extensive ex
17
     parte communications with HE to fish for additional information from HE. This led to
18
     all Defendants making ever-growing copyright infringement allegations and demands
19
     that HE must take action against alleged third-party copyright infringers unidentified to
20
     and unknown to HE and with which HE has no relationship and no direct control over,
21
     or face legal consequences.
22
           3.     Defendants’ cease and desist letters are demanding that upstream service
23
     providers like HE simply shut down entire Internet Service Providers (ISPs) that provide
24
     Internet access to thousands and sometimes tens of thousands of people, based solely on
25
     allegations of infringement by even a single unidentified end-user subscriber to an ISP.
26
     Defendants are thus putting HE in an impossible situation, all based on an improper and
27
     unlawful overextension of Defendants’ alleged copyright rights. Defendants’ letters and
28
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -2-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  3 of 333of 91



1    demands directed to HE in the Northern District of California are abusive, tortious, are
2    otherwise wrongful, and constitute copyright misuse.
3          4.        Accordingly, this is also an action for copyright misuse due to Defendants’
4    unlawful scheme to secure an exclusive right or limited monopoly not granted by the
5    Copyright Office pursuant to 17 U.S.C. § 102(b), which would be contrary to public
6    policy to grant, by, inter alia, alleging that HE is a copyright infringer and demanding
7    that HE take action against alleged third-party copyright infringers unidentified to and
8    unknown to HE, and with which HE has no relationship and no direct control.
9    Defendants’ actions improperly extend their alleged copyrights to encompass HE’s
10   procedures, processes, systems, and methods of operation.
11                                         THE PARTIES
12         Plaintiff Hurricane Electric
13         5.        Plaintiff HE is a limited liability company organized and existing under the
14   laws of the State of Nevada, with its principal place of business in Fremont, California.
15         6.        HE is a small privately-held company started in Silicon Valley by a start-
16   up individual entrepreneur. HE has grown, in a niche upstream service provider market,
17   to be a global provider of access to the backbone of the Internet, offering Internet
18   Protocol version 4 (IPv4) and Internet Protocol version 6 (IPv6) Internet access, transit,
19   tools, and network applications, as well as data center co-location services in San Jose,
20   California, and in Fremont, California, where the company is based.
21         7.        HE operates a global IPv4 and IPv6 network and is considered the largest
22   IPv6 backbone in the world as measured by the count of peering interconnections to
23   other networks. Within its global network, HE is connected to over 200 major exchange
24   points and exchanges traffic directly with more than 7,500 different networks.
25   Employing a resilient fiber-optic topology, HE has no less than five redundant 100G
26   paths crossing North America, five separate 100G paths between the U.S. and Europe,
27   and 100G rings in Europe and Asia. Hurricane also has a ring around Africa, and a PoP
28   in Australia.
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -3-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  4 of 433of 91



1          8.     HE offers an IPv6 tunnel broker service, providing free connectivity to the
2    IPv6 Internet via 6-in-4 IPv6 transition mechanisms. As of May 7, 2018, the company
3    reported 97,067 provisioned tunnels spanning 197 countries via the IPv6 tunnel broker.
4    HE provides an online IPv6 certification program to further education and compliance
5    in IPv6 technology, with at least 15,382 individuals in 155 countries having reached the
6    highest level of the IPv6 certification.
7          9.     In addition to its vast global network, HE owns and operates two data
8    centers / co-location facilities in Fremont, California, including HE Fremont 2, its
9    newest 200,000 square-foot facility. HE offers IPv4 and IPv6 transit solutions over the
10   same connection. Connection speeds available include 100GE (100 gigabits/second),
11   40GE, 10GE, and gigabit ethernet.
12         10.    HE’s primary business is as an upstream service provider (referred to in
13   some contexts as an Online Service Provider and its business model for this service does
14   not including “hosting” data on servers for customers accessible by third parties. HE, as
15   an upstream service provider, does not have access to, or have control over, the content
16   communicated through the Internet by its customers, which are account holders such as
17   ISPs, or by its customers’ customers, such as end-user subscribers to an ISP.
18         11.    As an upstream service provider, HE simply acts as a “highway” that
19   passively provides its customers, and thus its customers’ customers, with Internet access.
20   HE Internet connections are business-to-business (“B2B”) type connections and are most
21   often sourced from data centers, and include customers such as the Government,
22   including the U.S. Navy’s Naval Research Labs which in turn provides service to
23   thousands or tens of thousands of end-users, and ISPs that provide Internet service to
24   thousands or tens of thousands of third-party subscribers over large geographic areas.
25         12.    While HE’s B2B connections at data centers are competitive with certain
26   aspects of major Internet providers like Cox, Comcast, Verizon, etc., HE does not have
27   the connections to go the “last mile” to end-users, and end-users must utilize a service
28   provider to connect to HE.
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -4-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  5 of 533of 91



1          Defendants
2          13.      HE is informed and believes and based thereon alleges that multiple
3    Defendants, many of which share the same addresses, managing agents, and/or agents
4    for service, are copyright assertion entities in the business of generating income
5    primarily from threats of infringement lawsuits against legitimate technology companies
6    that have nothing to do with any alleged infringements by unnamed end-users of Internet
7    connections.
8          14.      HE is informed and believes and based thereon alleges that some, if not all,
9    of the Defendants are funded at least in part by litigation funding companies that have
10   no previous interest in Defendants’ lawsuits, but nonetheless finance Defendants’
11   lawsuits with a view to sharing the financial recovery if the suit succeeds.
12         15.      Recent trends in the law have been against copyright assertion entities' use
13   of the court system to wrest nuisance settlements from poor and unsophisticated Internet
14   users who may have been baited into downloading media online in violation of copyright
15   laws. While copyright assertion entities would typically bully individual alleged
16   infringers en masse with threats of $150,000 statutory damages awards and attorney-fee-
17   shifting penalties, courts, especially in the Ninth Circuit, have increasingly frustrated
18   that business model by limiting damages awards in such cases to $750 with little or no
19   attorney fee awards. HE is informed and believes and based thereon alleges that
20   Defendants have been forced to adopt a new business model in view of these changes in
21   the law, and are now targeting technology companies higher up the Internet food chain,
22   like HE, who have nothing to do with any alleged infringements by unnamed end-users
23   of Internet connections provided to third-parties by HE's customers (or by HE's
24   customers' customers).
25         16.      Defendants’ counsel claims to represent identified and unidentified owners
26   of various identified and unidentified copyright-protected motion pictures allegedly
27   infringed by HE, “including but not limited to” the present following-named Defendants,
28   which HE is informed and believes and thereon alleges are as follows:
           COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                            NO COPYRIGHT INFRINGEMENT
                                       -5-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  6 of 633of 91



1          17.    Dallas Buyers Club, LLC, which is organized under the laws of the state of
2    California and has its principal place of business in the state of Texas.
3          18.    Dallas Buyers Club, LLC, which is organized under the laws of the state of
4    Texas and has its principal place of business in the state of Texas.
5          19.    Glacier Films 1, LLC, which is organized under the laws of the state of
6    Louisiana and has its principal place of business in the state Louisiana.
7          20.    Double Life Productions, Inc., which is organized under the laws of the
8    state of California and has its principal place of business in California.
9          21.    Voltage Pictures, LLC, which is organized under the laws of the state of
10   California and has its principal place of business in the state of California.
11         22.    Orion Releasing, LLC, which is organized and existing under the laws of
12   the state California and has its principal place of business in California.
13         23.    Cook Productions, LLC, which is organized under the laws of the state of
14   California and has its principal place of business in California.
15         24.    WWE Studios Finance Corp., which is organized and existing under the
16   laws of the state of Delaware and has its principal place of business in Connecticut.
17         25.    Mon, LLC, which is organized and existing under the laws of the state of
18   California and has its principal place of business in California.
19         26.    TBV Productions, LLC, which is organized and existing under the laws of
20   the state of California and has its principal place of business in California.
21         27.    CELL Film Holdings, LLC, which is organized and existing under the laws
22   of the state of Delaware and has its principal place of business in California.
23         28.    Venice PI, LLC, which is organized and existing under the laws of the state
24   of California and has its principal place of business in California.
25         29.    Survivor Productions, Inc. which is organized under the laws of the state of
26   California and has its principal place of business in California.
27         30.    I am Wrath Production, Inc., which is organized and existing under the laws
28   of the state of California and has its principal place of business in California.
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -6-
          Case
             Case
               4:20-cv-05840-DMR
                   4:20-cv-03813 Document
                                  Document1 1-1
                                             FiledFiled
                                                   06/10/20
                                                        08/19/20
                                                              Page
                                                                 Page
                                                                   7 of 733of 91



1          31.    POW Nevada, LLC, which was organized under the laws of the state of
2    Nevada and has its principal place of business in California but is now dissolved.
3          32.    Headhunter, LLC, which is organized and existing under the laws of the
4    state of Delaware.
5          33.    Nicolas Chartier, who is the manager member of the dissolved POW
6    Nevada, LLC, has a principal place of business in California, and is a resident of the
7    state of California.
8          34.    Craig J. Flores is a resident of the state of California.
9          35.    Avi Lerner is a resident of the state of California.
10         36.    Voltage Productions, Inc. which is organized under the laws of the state of
11   California and has its principal place of business in California.
12         37.    Killing Link Distribution, LLC, which is organized under the laws of the
13   state of California and has its principal place of business in California.
14         38.    Millenium Entertainment, LLC, California, which is organized under the
15   laws of the state of California and has its principal place of business in California.
16         39.    HE is informed and believes and thereon alleges that DOES 1-20 include
17   presently-unidentified entities and/or individuals who claim an ownership interest in one
18   or more of the copyrights at-issue, and/or who claim rights to proceeds from the alleged
19   infringements of the copyrights at issue. (the foregoing named entities and persons,
20   along with the DOE defendants, are herein referred to as “Defendants”).
21                                       JURISDICTION
22         40.    This court has original jurisdiction over the subject matter of this action
23   pursuant to the Copyright Act, 17 U.S.C. §§ 101 et seq., pursuant to 28 U.S.C. §§ 1331,
24   1332(a) and (c), 1338(a), and pursuant to the Declaratory Judgment Act, 28 U.S.C. §§
25   2201 and 2202.
26         Declaratory Judgment Jurisdiction
27         41.    An actual case or controversy exists between the parties to this action.
28         42.    Defendants, by counsel, have repeatedly asserted in writing and over the
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -7-
          Case
             Case
               4:20-cv-05840-DMR
                   4:20-cv-03813 Document
                                  Document1 1-1
                                             FiledFiled
                                                   06/10/20
                                                        08/19/20
                                                              Page
                                                                 Page
                                                                   8 of 833of 91



1    phone that HE has been and still is engaging in acts of copyright infringement, and have
2    repeatedly threatened to take legal action against HE (though Defendants’ counsel has
3    not provided any specific, concrete indications that a suit by the Defendants is
4    imminent).
5           43.    Attached as Exhibits 1, 2, 3, and 4 are true and correct copies of
6    correspondence between counsel for the parties to this action.
7           44.    Defendants, by counsel, have repeatedly demanded in writing and over the
8    phone that HE immediately terminate the accounts of numerous third-parties over which
9    HE has no control, prospectively agree to take similar actions in the future whenever
10   Defendants’ counsel sends future notices, and pay money damages well in excess of
11   $500,000.
12          45.    Defendants stated the damages are going up as time passes but that the
13   sooner money is paid along with an agreement to provide the name of the publicly
14   available (through WHOIS) customers of HE, the amount of HE’s liability will then be
15   capped by agreement. Defendants undeniably recognize that HE cannot identify the
16   alleged infringers and does not have the ability to shut down service only to an alleged
17   infringer (without shutting down service to thousands or tens of thousands of innocent
18   end-users) but will agree to “go away” for a substantial payment with an agreement to
19   provide Defendants, in the future, with publicly available information.
20          46.    Defendants, by counsel, have also sought additional information from HE
21   so that additional undisclosed copyright assertion entities could be represented by
22   counsel and seek additional damages from HE.
23          47.    HE has refuted Defendants’ allegations and repeatedly refused to comply
24   with Defendants’ improper and impractical demands. Nonetheless, Defendants continue
25   to repeat their demands, creating a significant cloud of uncertainty over HE’s business,
26   and causing HE to have a real and reasonable apprehension that it will eventually be
27   subject to suit.
28          48.    The circumstances show that there is a substantial controversy between HE
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -8-
          Case
             Case
               4:20-cv-05840-DMR
                   4:20-cv-03813 Document
                                  Document1 1-1
                                             FiledFiled
                                                   06/10/20
                                                        08/19/20
                                                              Page
                                                                 Page
                                                                   9 of 933of 91



1    and Defendants, which have adverse legal interests, of sufficient immediacy and reality
2    to warrant the issuance of a declaratory judgment.
3          Personal Jurisdiction
4          49.    Personal jurisdiction is proper in the Northern District of California over
5    Defendants identified herein either as organized in this state (whether as a corporation,
6    a limited liability company, a partnership, a joint venture, or an unincorporated
7    association), or as having their principal place of business in this state, because this Court
8    has general personal jurisdiction over those Defendants.
9          50.    Specific personal jurisdiction is proper in the Northern District of California
10   over the non-resident Defendants, that is, Defendants identified herein neither as
11   organized in this state nor as having their principal place of business in this state, because
12   this Court has specific personal jurisdiction over those non-resident Defendants.
13         51.    First, the non-resident Defendants, through counsel, have purposefully
14   directed their activities at, and consummated transactions with, HE in the Northern
15   District of California, and performed acts by which Defendants purposefully availed
16   themselves of the privilege of conducting activities in the Northern District of California,
17   thereby invoking the benefits and protections of its laws, for example as described
18   below:
19                (a)    On July 12, 2019 counsel for Defendants opened miscellaneous
20         action number 1:19-mc-250 in the District of Hawaii entitled In re Subpoena to
21         Hurricane Electric, LLC, for the purpose of issuing a subpoena to HE under 17
22         U.S.C. § 512(h) to force HE “to identify alleged infringer(s) of Owner’s Copyright
23         protected motion pictures.” (hereafter collectively “the Subpoena”).
24                (b)    Attached as Exhibit 8 is a true and correct copy of the Subpoena.
25                (c)    The information requested in the Subpoena was information publicly
26         available via a WHOIS search online.
27                (d)    The Subpoena which was issued and based upon two letters, dated
28         July 10, 2019 and July 12, 2019 regarding allegations of copyright infringement
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -9-
     Case
        Case
          4:20-cv-05840-DMR
              4:20-cv-03813 Document
                             Document1 1-1
                                        FiledFiled
                                              06/10/20
                                                   08/19/20
                                                         Page
                                                            Page
                                                              10 of1033of 91



1      by HE, was purportedly mailed to HE by counsel for Defendants.
2            (e)    Counsel for Defendants served the Subpoena on HE in the Northern
3      District of California, namely on “Hurricane Electric LLC dba Hurricane Electric
4      Internet Services Registered Agent: MIKE LEBER 760 Mission Court, Fremont,
5      CA 94539.” The Subpoena required HE to take action in the Northern District of
6      California and to search its files in the Northern District of California and to
7      produce documents, all subject to the enforcement powers and penalties of the
8      U.S. District Court for the Northern District of California.
9            (f)    By serving the Subpoena on HE in the Northern District of California
10     for production of documents, counsel for Defendants purposefully availed himself
11     and his clients for whom he was acting of the privilege of conducting activities in
12     the Northern District of California, thereby invoking the benefits and protections
13     of its laws. For example, the Subpoena stated in part that “the serving party
14     [Defendants by counsel] may move the court for the district where compliance is
15     required [the Northern District of California] for an order compelling production
16     or inspection.”
17           (g)    Counsel for Defendants then improperly used the existence of the
18     Subpoena to communicate extensively with HE in the Northern District of
19     California, ex parte, such that the written communications between counsel for
20     Defendants and HE totaled forty-one (41) pages of documents. In these
21     communications counsel for Defendants fished HE for information regarding
22     other alleged infringements to assert against HE.
23           (h)    When HE’s unrepresented Director of Infrastructure explained to
24     Defendants’ counsel that HE has no technological way to identify the alleged
25     infringer and that Defendants’ counsel must go HE’s customer – i.e., the ISP or
26     the U.S. Naval Research Labs – Defendants’ counsel responded by stating he was
27     under no obligation to go to the ISPs or to the US Navy and that “the buck stops
28     at HE.”
       COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                        NO COPYRIGHT INFRINGEMENT
                                   -10-
     Case
        Case
          4:20-cv-05840-DMR
              4:20-cv-03813 Document
                             Document1 1-1
                                        FiledFiled
                                              06/10/20
                                                   08/19/20
                                                         Page
                                                            Page
                                                              11 of1133of 91



1            (i)    This is not the first time that counsel for Defendants, in representing
2      one or more of the present Defendants, misused judicial process to search for new
3      alleged copyright infringements. In District of Hawaii case number 19-cv-169-
4      LEK-KJM, listed on some of Defendants’ cease and desist letters (Exhibits 1, 2,
5      3 and 4), counsel for Defendants repeatedly misused judicial process by
6      purporting to serve process on non-parties. In docket entry number 51, dated
7      10/28/2019 (a true and correct copy of which is attached hereto as Exhibit 5), the
8      Hawaii Court stated:
9            The Court is aware that Mr. * * *, as the plaintiffs' counsel, has
             engaged in the same conduct in at least two other cases: (1) HB Prods.,
10
             Inc. v. Doe, et al., Civil No. 19-00389 ACK-KJM; and (2) Wicked Nev.,
11           LLC v. Doe, et al., Civil No. 19-00413 SOM-KJM. The Court cautions
             Mr. * * * that similar actions in the future will result in the Court
12
             striking the plaintiffs' filings.
13
             (j)    On or about March 19, 2020, counsel for Defendants sent to HE in
14
       the Northern District of California a cease-and-desist letter (Exhibit 1), alleging
15
       infringement by HE of copyrights allegedly owned by eight (8) different parties
16
       for which HE is now seeking declaratory judgment.
17
             (k)    Counsel for HE responded on April 19, 2020 via email with a request
18
       that counsel for Defendants identify, among other things, the clients he represents.
19
             (l)    On or about May 1, 2020, counsel for Defendants responded with a
20
       new cease and desist letter (Exhibit 2 hereto) to HE, by counsel, this time alleging
21
       infringement by HE of copyrights allegedly owned by thirty (30) different parties
22
       for which HE is now seeking declaratory judgment and identifying approximately
23
       2,300 IP addresses where such infringements allegedly took place.
24
             (m)    On or about May 15, 2020, counsel for HE responded to counsel for
25
       Defendants with a letter (Exhibit 3) hereto, inadvertently misdated June 15, 2020),
26
       explaining in detail why HE, as an Online Service Provider to ISP’s, did not
27
       infringe, and that in the alternative, HE was protected by the Safe Harbor
28
       COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                        NO COPYRIGHT INFRINGEMENT
                                   -11-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  12 of1233of 91



1          provisions of the DMCA.
2                 (n)    Notwithstanding HE’s explanation of non-infringement and the
3          impossibility of complying with Defendants’ demands, on May 20, 2020 counsel
4          for Defendants sent yet another cease and desist letter (Exhibit 4 hereto) to HE,
5          by counsel, reiterating Defendants’ position that HE is infringing their copyrights
6          and indicating that as time went on, even “more of [his] clients’ motion pictures
7          are infringed.”
8          52.    Second, the present claims arise directly out of and relate to the
9    Defendants’ activities described herein, all of which were directed to HE in the Northern
10   District of California.
11
           53.    Third, the exercise of jurisdiction over the non-resident Defendants in the
12
     Northern District of California to resolve these issues comports with fair play and
13
     substantial justice, because it is reasonable, for at least the following reasons:
14
                  (a)    The extent of Defendants’ purposeful interjection into the Northern
15
           District of California, by counsel, is significant, and includes not only a cease and
16
           desist letter, but numerous unrelenting cease and desist letters directed into the
17
           Northern District of California over a period of nearly eleven (11) months,
18
           asserting ever-growing lists of alleged infringements, stemming from the Rule 45
19
           Subpoena issued to HE in the Northern District of California subject to the
20
           penalties of the Northern District of California, which led to 41 pages of
21
           communications directly with HE in the Northern District of California, all of
22
           which led directly to the present Defendants’ allegations of infringement against
23
           HE.
24
                  (b)    Defendants’ cease and desist letters are demanding that upstream
25
           service providers like HE simply shut down entire service providers that provide
26
           Internet access to thousands or tens of thousands of people, based solely on
27
           allegations of infringement by even a single end-user subscriber to an ISP.
28
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -12-
     Case
        Case
          4:20-cv-05840-DMR
              4:20-cv-03813 Document
                             Document1 1-1
                                        FiledFiled
                                              06/10/20
                                                   08/19/20
                                                         Page
                                                            Page
                                                              13 of1333of 91



1      Defendants are refusing to contact the service providers providing service to end-
2      users who can identify the potential infringer and instead are putting upstream
3      service providers like HE in an impossible situation, all based on an improper and
4      unlawful overextension of Defendants’ alleged copyright rights. Defendants’
5      cease and desist letters directed to HE in the Northern District of California are
6      thus abusive, tortious, constitute copyright misuse, and are otherwise wrongful.
7            (c)    The burden on the non-resident Defendants to defend the suit in the
8      Northern District of California is minimal, for at least the reason that all of the
9      Defendants are represented by the same counsel, and this case will be going
10     forward with the California resident Defendants on the same legal and factual
11     issues with or without the non-resident Defendants. Accordingly, it would actually
12     be a substantially increased burden on the non-resident Defendants to make them
13     pay to duplicate elsewhere the efforts that their counsel will already being making
14     in this Court.
15           (d)    Additionally, some or all of the non-resident Defendants from east of
16     California are already litigating one or more copyright infringement cases in
17     Hawaii, such as in Case Number: 19-cv-169-LEK-KJM (District of Hawaii),
18     listed on some of Defendants’ cease and desist letters (Exhibits 1, 2 & 4). Since
19     Hawaii is far away and not the residence of any of the Defendants, but rather is
20     the location of Defendants’ counsel, this tends to indicate that the location of
21     Defendants’ counsel is actually the primary consideration for Defendants’
22     preference in venue. Since Defendants’ counsel will be present in this Court
23     regardless to address the California-based Defendants, the burden on the non-
24     resident Defendants to likewise defend the suit in the Northern District of
25     California is minimal.
26           (e)    Proceeding with this action against all Defendants presents no
27     conflict with the sovereignty of any of the non-resident Defendants’ states,
28     because the issues here relate solely to federal copyright law, not local state law.
       COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                        NO COPYRIGHT INFRINGEMENT
                                   -13-
     Case
        Case
          4:20-cv-05840-DMR
              4:20-cv-03813 Document
                             Document1 1-1
                                        FiledFiled
                                              06/10/20
                                                   08/19/20
                                                         Page
                                                            Page
                                                              14 of1433of 91



1            (f)    California has a great interest in this dispute, because Defendants’
2      arguments seek to upend the established business model surrounding providing
3      access to the backbone of the Internet in and around Silicon Valley. Defendants
4      are demanding that upstream service providers like HE simply shut down entire
5      service providers that provide Internet access to thousands or tens of thousands of
6      people, based solely on allegations of infringement by just a single end-user
7      subscriber to an ISP. Decisions that could drastically affect Californians and
8      California’s tech industry should not be left to courts of other states.
9            (g)    Indeed, HE is physically located in San Jose and Fremont, California
10     and its service is part of the Internet backbone. As explained in
11     Wikipedia - https://en.wikipedia.org/wiki/Internet_backbone (a true and correct
12     copy is attached as Exhibit 6):
13
14     The Internet backbone may be defined by the principal data routes between large,
       strategically interconnected computer networks and core routers of the Internet.
15     These data routes are hosted by commercial, government, academic and other
16     high-capacity network centers, the Internet exchange points and network access
       points, that exchange Internet traffic between the countries, continents, and across
17     the oceans. Internet service providers, often Tier 1 networks, participate in
18     Internet backbone traffic by privately negotiated interconnection agreements,
       primarily governed by the principle of settlement-free peering.
19
20           (h)    HE provides the bulk of its traffic through IXPs (Internet Exchange
21     Points) -- thirteen (13) of which are in California.
22           (i)    Indeed, Defendants’ counsel has already negotiated resolutions with
23     some ISPs (not sourcing connections from HE) for large payments in exchange for
24     withholding further action for infringement. Specifically, Defendants’ counsel
25     sued torrent site YTS in Hawaii. There, several of the same Defendants here were
26     plaintiffs represented by the same counsel, and received a payment of over
27     $1,000,000 (One Million Dollars). As stated in a TechWorm article --
28     https://www.techworm.net/2020/04/torrent-site-yts-piracy-lawsuit-online.html --
       COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                        NO COPYRIGHT INFRINGEMENT
                                   -14-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  15 of1533of 91



1          notwithstanding the settlement, there are still hundreds of pirated movies on that
2          piratical    site.    (A   true   and    correct   screen-print   of   the   web   page
3          https://www.techworm.net/2020/04/torrent-site-yts-piracy-lawsuit-online.html is
4          attached hereto as Exhibit 7.)
5                 (j)     Defendants do not actually care about stopping the ongoing
6          infringements of their copyrights; they just want large immediate one-time
7          payments from each service provider they can associate with the still-allegedly-
8          infringing IP addresses.
9                 (k)     The Northern District of California is the most efficient forum for
10         judicial resolution of the dispute, because the vast majority of the present
11         Defendants are Californians and/or have California connections, and HE, the
12         technology at issue, pertinent documents and things, and likely experts all reside
13         in the Northern District of California.
14                (l)     This forum is certainly important to HE's interest in convenient and
15         effective relief, since HE, the technology at issue, pertinent documents and things,
16         and likely experts all reside in the Northern District of California.
17                (m)     Finally, there is no alternative forum that would be more convenient
18         for HE and the present Defendants as a whole, or better suited to decide the matter.
19                                                 VENUE
20         54.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (d). As
21   explained herein, a substantial part of the events or omissions giving rise to the present
22   claims occurred in the Northern District of California. A substantial part of HE’s property
23   and systems that are the subject of the action is situated in the Northern District of
24   California. Also, at least for the reasons explained herein with respect to specific personal
25   jurisdiction, the California resident Defendants’ contacts, through counsel, would be
26   sufficient to subject them to personal jurisdiction in the Northern District of California if
27   it were a separate state.
28
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -15-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  16 of1633of 91



1                               INTRADISTRICT ASSIGNMENT
2          55.    This action is an Intellectual Property proceeding and is to be assigned on a
3    district-wide basis as set forth in LR 3-2(c).
4                                   GENERAL ALLEGATIONS
5          56.    HE's primary business model is as an upstream service provider that
6    provides its account-holder customers, such as ISPs, with access to the backbone of the
7    Internet. HE does not have access to, or have control over, any content communicated
8    through the Internet by its customers, also called account holders, or by its customers'
9    customers, such as subscribers to a ISP account holder, or other end-users.
10         57.    HE provides a passive conduit to the backbone of the Internet, and does not
11   engage in any volitional conduct with respect to any content that does or does not pass
12   through its Internet connections including allegedly copyrighted material, such that HE
13   is not the proximate cause of any copyright infringement alleged by Defendants.
14         58.    Defendants allege that one or more end-users to one or more account holders
15   (including subscribers to ISPs) that obtain access to the backbone of the Internet from HE
16   have committed copyright infringement by downloading copies of Defendants'
17   copyrighted motion pictures using the Internet connections provided to those subscribers
18   by those ISPs.
19         59.    There is no causal nexus between HE's conduct and the alleged copyright
20   violations by end-user subscribers, who have no relationship with HE.
21         60.    HE's conduct in providing account holders such as ISPs with passive
22   conduits to the backbone of the Internet is not the proximate cause of any alleged
23   infringement by any end-user subscribers who are customers of the account holders.
24         61.    A     depiction    of    the    Internet   transit   can   be    found    at:
25   https://en.wikipedia.org/wiki/Internet_transit#/media/File:Internet_Connectivity_Distrib
26   ution_&_Core.svg
27
28
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -16-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  17 of1733of 91



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19   By User: Ludovic.ferre - Internet Connectivity Distribution & Core.svg, CC BY-SA 3.0,
20   https://commons.wikimedia.org/w/index.php?curid=10030716
21         62.    HE’s business is largely at the IXP (yellow) level. In order for an end-user
22   to be connected through HE at the IXP level, that end-user must have a service provider
23   who can connect to the IXP. As shown in the diagram, this could be a Tier 2 ISP (light
24   blue) or a Tier 3 Network (purple or light green).
25         63.    HE has no control over how an ISP/service provider allocates connections
26   to end-users. As examples, (a): a service provider could break up a single version 4, IP
27   address to be used contemporaneously by tens of thousands of end-users, or (b) a service
28   provider may have hundreds (or more) of IP addresses and it can allocate the IP addresses
           COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                            NO COPYRIGHT INFRINGEMENT
                                       -17-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  18 of1833of 91



1    to customers on an as needed basis thereby allowing the service provider to have many
2    more end-users than IP addresses. This is like “timesharing” where one unit can be used
3    by many people at different times.
4          64.    When a service provider divides up Internet service from a company like
5    HE, HE has no technological way to determine the identity of the end-user. However,
6    the service provider who controls the shared connection typically has logs and can
7    identify each of its end-users based upon which IP address, the date and the time (just
8    like a hotel can identify the person using a timeshare hotel suite on a given date but the
9    property owner who does not have the records/logs cannot).
10         65.    HE has no relationship with, nor control over, any end-user subscribers to
11   the one or more ISPs and service providers that obtain access to the backbone of the
12   Internet from HE.
13         66.    HE has no control over any content communicated through the Internet by
14   any end-user subscribers to the one or more ISPs and service providers that obtain access
15   to the backbone of the Internet from HE.
16         67.    HE has no control over any content communicated through the Internet by
17   the one or more account holders, such as ISPs, that obtain access to the backbone of the
18   Internet from HE.
19         68.    As explained above, HE does not even have the ability to identify the end-
20   user as the information required to do so is in the hands of the direct service providers,
21   which are publicly identified and known to Defendants, but which Defendants have
22   refused to contact or serve a subpoena under the DMCA.
23         69.    The only way that HE could shut down a connection to the Internet of an
24   alleged infringing end-user subscriber who accesses the Internet through an account
25   holder such as an service provider that itself obtains access to the backbone of the Internet
26   from HE, would be to shut down all access to the Internet to that ISP, service provider
27   and/or account holder.
28         70.    Shutting down all access to the Internet to an ISP or other account holder
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -18-
           Case
              Case
                4:20-cv-05840-DMR
                    4:20-cv-03813 Document
                                   Document1 1-1
                                              FiledFiled
                                                    06/10/20
                                                         08/19/20
                                                               Page
                                                                  Page
                                                                    19 of1933of 91



1    would shut down not only a particular end-user subscriber’s access to the Internet, but
2    would also shut down the Internet access of all the other end-user subscribers who gain
3    access to the Internet from that ISP or other account holder, which would typically mean
4    shutting down Internet access for thousands or tens of thousands (perhaps hundreds of
5    thousands if the account holder has multiple IP addresses) of innocent people across wide
6    geographic regions. It is simply not appropriate to shut down an entire city, a school
7    system, rural area with subscribers covering a 5-state region, or an airport internet
8    provider at such airports as LAX because defendants do not want to bother contacting the
9    ISP providing service from HE’s backbone so that Defendants can obtain the information
10   identifying the specific infringer. Yet that is exactly what Defendants are demanding HE
11   do.
12           71.   Illustrating the ridiculousness of Defendants’ demands, HE’s account
13   holders include, for example, ISP’s, and even the U.S. Navy’s Naval Research Labs.
14   Defendants know from publicly available records, and as set forth in communications
15   from the undersigned counsel, that these ISPs include companies such as the reportedly
16   leading Internet Service Provider in the Gilbert, Mesa, Queen Creek, San Tan Valley,
17   Coolidge, Eloy, Casa Grande and Florence Arizona Area, the reportedly fourth largest
18   fixed-wireless Internet Service Provider in the US servicing over 50,000 square miles in
19   Iowa, Minnesota, Nebraska, South Dakota, and Wisconsin, ISPs providing service
20   (sometimes the only service available) to major rural areas, ISPs providing service to
21   school districts, and a highly regarded provider of wireless internet services at airports,
22   buildings, stadiums, multifamily and student housing, and commercial real estate, as well
23   as many other similar entities. Defendants are insisting that HE unilaterally shut down all
24   access to the Internet for these account holders thereby shutting off tens of thousands of
25   innocent end-users, for example, just to stop an individual end-user from allegedly
26   improperly downloading movies.          Such demands are inappropriate when all the
27   Defendants need to do to ascertain the identity of the allegedly infringing end-user is to
28   contact the ISP.
             COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                              NO COPYRIGHT INFRINGEMENT
                                         -19-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  20 of2033of 91



1          72.    Defendants’ attempt to use an upstream provider like HE to stop alleged
2    copyright infringement by far-removed downstream end-user subscribers of others’ ISP
3    services is analogous to Defendants’ threatening an electric utility power company and
4    arguing that it must shut off power to an entire city or region, because the power company
5    is infringing Defendants’ copyrights by providing electricity, since an end user could not
6    download an unauthorized copy of a movie without electricity. The absurdity of this
7    analogy highlights the outrageous overbreadth of Defendants’ demands on HE.
8          73.    Defendants purport to have the IP addresses of HE’s account holders where
9    actual end-users are allegedly downloading the infringing movies but it is technologically
10   impossible for HE to identify a specific end-user with an IP address as the records
11   identifying the downloader are exclusively in the hands of the ISP.
12         74.    Nothing is stopping Defendants from directly pursuing the ISPs/service
13   providers associated with the allegedly offending IP addresses and serving subpoenas for
14   the identities of the end-users.
15         75.    Nothing is stopping Defendants from pursuing the individuals associated
16   with the allegedly offending IP addresses by contacting HE’s account holders/service
17   providers, who, unlike HE, typically would have the logs to identify the individual end-
18   user and the ability to shut down Internet access for that individual end-user without
19   affecting Internet service to the tens of thousands of innocent users obtaining service from
20   that service provider.
21         76.    Notwithstanding Defendants’ ability to effectively stop the alleged
22   infringement by directly pursuing the users of the offending IP addresses, Defendants are
23   instead pursuing HE, which has no relationship with, and no ability to control service to
24   the allegedly offending end-user.
25         77.    HE is informed and believes and based thereon alleges that one or more
26   Defendants do not own the copyrights in the allegedly infringed material that counsel for
27   Defendants has indicated that Defendants own.
28         78.    HE is informed and believes and based thereon alleges that one or more
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -20-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  21 of2133of 91



1    Defendants are not validly existing legal entities and thus cannot own copyrights in the
2    allegedly infringed material.
3          79.     Defendants allege that HE has directly, contributorily, and vicariously
4    infringed Defendants’ copyright rights.
5          80.     Defendants allege that HE continues to directly, contributorily and
6    vicariously infringe Defendants’ copyright rights.
7          81.     Defendants allege that HE’s infringement of Defendants’ copyright rights
8    extends back to at least 2013, or earlier in that the statute of limitations for the alleged
9    acts of HE does not start until the Defendants’ learned of the alleged infringements.
10         82.     Defendants allege that HE’s infringement of Defendants’ copyright rights is
11   continuing.
12         83.     Defendants’ allegations of copyright infringement by HE are legally and
13   factually baseless.
14         84.     HE’s conduct has not and does not constitute direct copyright infringement,
15   because HE’s conduct does not violate any exclusive right granted to copyright holders
16   under 17 U.S.C. § 106.
17         85.     HE has not had, and does not have, knowledge of an identifiable person or
18   entity that has infringed any copyright owned by Defendants.
19         86.     Even if HE had or has actual knowledge that specific infringing material is
20   available using its connection, there are no simple nor feasible measures that HE can take
21   to prevent further damage to the copyrighted works.
22         87.     Even if HE had or has actual knowledge that specific infringing material is
23   available using its connection, it would not be appropriate to shut down service to tens of
24   thousands or hundreds of thousands of innocent end-users when Defendants could easily
25   contact and/or issue a subpoena to the service provider who is HE’s account holder,
26   determine the identity of the alleged infringing end-user and have the downstream service
27   provider shut down only that alleged infringing end-user.
28         88.     HE has not and does not materially contribute to another’s infringement of
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -21-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  22 of2233of 91



1    any copyright owned by Defendants.
2          89.     HE has not and does not provide its services, including providing ISPs and
3    other account holders with access to the backbone of the Internet, with the object of
4    promoting or advertising its use to infringe copyrights claimed by Defendants.
5          90.     HE has not and does not advertise, promote or express an intent to promote
6    infringement, nor affirmatively take steps to foster the alleged copyright infringement.
7          91.     HE has not and does not induce another’s infringement of any copyright
8    owned by Defendants.
9          92.     HE’s conduct has not and does not contributorily infringe any copyright
10   owned by Defendants.
11         93.     HE has not had, and does not have, the right or ability to supervise the
12   alleged infringement of any copyright owned by Defendants.
13         94.     The alleged infringement of any copyright owned by Defendants has not and
14   does not constitute a draw for subscribers to HE’s services.
15         95.     HE has not, and does not, engage in advertising or promoting of services for
16   facilitating the alleged infringement of any copyright owned by Defendants.
17         96.     HE has not had, and does not have, a direct financial interest in the alleged
18   infringement of any copyright owned by Defendants.
19         97.     HE has not and does not vicariously infringe any copyright owned by
20   Defendants.
21         98.     HE’s conduct has not and does not constitute vicarious copyright
22   infringement.
23         99.     Not only is HE not an infringer of any copyright rights of Defendants, but
24   Defendants have neither demonstrated nor alleged that any of HE’s account holders have
25   infringed any copyright rights of Defendants.
26         100. Nonetheless, HE has adopted and reasonably implemented, and informs
27   account holders of the HE's system or network of, a policy that provides for the
28   termination in appropriate circumstances of HE’s account holders, if any, who are repeat
           COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                            NO COPYRIGHT INFRINGEMENT
                                       -22-
           Case
              Case
                4:20-cv-05840-DMR
                    4:20-cv-03813 Document
                                   Document1 1-1
                                              FiledFiled
                                                    06/10/20
                                                         08/19/20
                                                               Page
                                                                  Page
                                                                    23 of2333of 91



1    infringers. Indeed, Judge Fogel of the Northern District of California has in a written
2    opinion recognized Hurricane’s policy to terminate infringers in appropriate
3    circumstances.
4            101. HE has a notification system for copyright infringement allegations and a
5    procedure for dealing with DMCA-compliant notifications. HE does not actively prevent
6    copyright owners from collecting information needed to issue such notifications.
7            102. Under appropriate circumstances, HE has or would terminate account
8    holders who repeatedly or blatantly infringe copyrights.
9            103. Accordingly, even if HE were somehow found liable for some type of
10   copyright infringement, which is emphatically denied, HE, as an upstream service
11   provider which does not provide any intermediate or transient storage (as defined in
12   17 U.S.C. § 512(k)(1)(B)), would not have any liability to Defendants due to the safe
13   harbor limitation of liability under 17 U.S.C. § 512(i).
14           104. Defendants have suffered no, and will not suffer any, legally cognizable
15   damages as a result of HE’s conduct.
16           105. Defendants are not entitled to any injunctive, monetary, or other relief from
17   HE.
18                                 FIRST CLAIM FOR RELIEF
                  (Declaratory Judgment of No Direct Copyright Infringement)
19
             106. HE repeats and realleges the allegations contained in paragraphs 1 to 105 of
20
     this Complaint as if fully set forth herein.
21
             107. Defendants claim that HE’s conduct directly violates at least one exclusive
22
     right granted to Defendants as alleged copyright holders under 17 U.S.C. § 106.
23
             108. Under an ongoing threat of litigation, Defendants demand that HE terminate
24
     the accounts of account holders and service providers for alleged violations of end-users
25
     over which HE has no control, prospectively agree to take similar actions in the future
26
     whenever Defendants’ counsel sends future notices, and pay money damages well in
27
     excess of $500,000.
28
             COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                              NO COPYRIGHT INFRINGEMENT
                                         -23-
           Case
              Case
                4:20-cv-05840-DMR
                    4:20-cv-03813 Document
                                   Document1 1-1
                                              FiledFiled
                                                    06/10/20
                                                         08/19/20
                                                               Page
                                                                  Page
                                                                    24 of2433of 91



1            109. HE refutes Defendants’ allegations of direct copyright infringement and
2    refuses to comply with Defendants’ improper and impractical demands.
3            110. Defendants’ continued and repeated assertions of direct copyright
4    infringement and related demands create a significant cloud of uncertainty over HE’s
5    business, and cause HE to have a real and reasonable apprehension that it will eventually
6    be subject to suit.
7            111. The circumstances show that there is an actual, present, substantial, and
8    justiciable controversy between HE and Defendants, which have adverse legal interests,
9    of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
10           112. HE seeks a declaratory judgment that one or more Defendants do not own
11   the copyrights in the allegedly infringed material that counsel for Defendants has
12   indicated that Defendants own.
13           113. HE seeks a declaratory judgment that one or more Defendants are not validly
14   existing legal entities and thus cannot own copyrights in the allegedly infringed material.
15           114. HE seeks a declaratory judgment that HE provides a passive conduit to the
16   backbone of the Internet, that HE engages in no volitional conduct with respect to any
17   allegedly copyrighted material, and that HE is not the proximate cause of any copyright
18   infringement alleged by Defendants.
19           115. HE seeks declaratory judgment that HE’s conduct has not and does not
20   constitute direct copyright infringement, because HE’s conduct does not violate any
21   exclusive right granted to copyright holders under 17 U.S.C. § 106.
22           116. HE seeks declaratory judgment that Defendants have suffered no, and will
23   not suffer any, legally cognizable damages as a result of HE’s conduct.
24           117. HE seeks declaratory judgment that Defendants are not entitled to any
25   injunctive, monetary, or other relief from HE.
26   ///
27   ///
28
             COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                              NO COPYRIGHT INFRINGEMENT
                                         -24-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  25 of2533of 91



1                                SECOND CLAIM FOR RELIEF
2            (Declaratory Judgment of No Contributory Copyright Infringement)
3          118. HE repeats and realleges the allegations contained in paragraphs 1 to 117
4    of this Complaint as if fully set forth herein.
5          119. Defendants claim that HE's conduct constitutes contributory infringement
6    of Defendants' alleged copyrights.
7          120. Under an ongoing threat of litigation, Defendants demand that HE
8    terminate the accounts of account holders and service providers over which HE has no
9    control, prospectively agree to take similar actions in the future whenever Defendants'
10   counsel sends future notices, and pay money damages well in excess of $500,000.
11         121. HE refutes Defendants' allegations of contributory copyright infringement
12   and refuses to comply with Defendants' improper and impractical demands.
13         122. Defendants' continued and repeated assertions of contributory copyright
14   infringement and related demands create a significant cloud of uncertainty over HE's
15   business, and cause HE to have a real and reasonable apprehension that it will eventually
16   be subject to suit.
17         123. The circumstances show that there is an actual, present, substantial, and
18   justiciable controversy between HE and Defendants, which have adverse legal interests,
19   of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
20         124. HE seeks a declaratory judgment that one or more Defendants do not own
21   the copyrights in the allegedly infringed material that counsel for Defendants has
22   indicated that Defendants own.
23         125. HE seeks a declaratory judgment that one or more Defendants are not valid
24   legal entities and thus cannot own copyrights in the allegedly infringed material.
25         126. HE seeks a declaratory judgment that HE has not had, and does not have,
26   knowledge of another's infringement of any copyright owned by Defendants.
27         127. HE seeks a declaratory judgment that even if HE had or has actual
28   knowledge that specific infringing material is available using its system, there are no
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -25-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  26 of2633of 91



1    simple or feasible measures that HE can take to prevent further damage to the
2    copyrighted works.
3          128. HE seeks a declaratory judgment that even if HE had or has actual
4    knowledge that specific infringing material is available using its system, there are no
5    reasonable or appropriate measures that HE can take to prevent further damage to the
6    copyrighted works.
7          129. HE seeks a declaratory judgment that HE has not and does not materially
8    contribute to another's infringement of any copyright owned by Defendants.
9          130. HE seeks a declaratory judgment that Defendants cannot prove that HE
10   provides its services, including providing ISPs and other account holders with access to
11   the backbone of the internet, with the object of advertising or promoting its use to
12   infringe copyrights.
13         131. HE seeks a declaratory judgment that Defendants cannot prove that HE
14   clearly expressed an intent to promote infringement or affirmatively took steps to foster
15   copyright infringement.
16         132. HE seeks a declaratory judgment that HE provides a passive conduit to the
17   backbone of the Internet, that HE engages in no volitional conduct with respect to any
18   allegedly copyrighted material, and that HE is not the proximate cause of any copyright
19   infringement alleged by Defendants.
20         133. HE seeks a declaratory judgment that HE has not and does not induce
21   another's infringement of any copyright owned by Defendants.
22         134. HE seeks declaratory judgment that HE's conduct has not and does not
23   constitute contributory copyright infringement.
24         135. HE seeks declaratory judgment that Defendants have suffered no, and will
25   not suffer any, legally cognizable damages as a result of HE's conduct.
26         136. HE seeks declaratory judgment that Defendants are not entitled to any
27   injunctive, monetary, or other relief from HE.
28
           COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                            NO COPYRIGHT INFRINGEMENT
                                       -26-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  27 of2733of 91



1                                THIRD CLAIM FOR RELIEF
2             (Declaratory Judgment of No Vicarious Copyright Infringement)
3          137. HE repeats and realleges the allegations contained in paragraphs 1 to 136
4    of this Complaint as if fully set forth herein.
5          138. Defendants have suggested, and expressly not waived their argument that,
6    HE's conduct constitutes vicarious infringement of Defendants' alleged copyrights.
7          139. Under an ongoing threat of litigation, Defendants demand that HE
8    terminate the accounts of account holders and service providers where end-users
9    allegedly infringe Defendants' right, but over which HE has no control. Defendants
10   demand that HE prospectively agree to take similar actions in the future whenever
11   Defendants' counsel sends future notices, and pay money damages well in excess of
12   $500,000.
13         140. HE refutes Defendants' allegations of vicarious copyright infringement and
14   refuses to comply with Defendants' improper and impractical demands.
15         141. Defendants' assertions of vicarious copyright infringement and related
16   demands create a significant cloud of uncertainty over HE's business, and cause HE to
17   have a real and reasonable apprehension that it will eventually be subject to suit.
18         142. The circumstances show that there is an actual, present, substantial, and
19   justiciable controversy between HE and Defendants, which have adverse legal interests,
20   of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
21         143. HE seeks a declaratory judgment that one or more Defendants do not own
22   the copyrights in the allegedly infringed material that counsel for Defendants has
23   indicated that Defendants own.
24         144. HE seeks a declaratory judgment that one or more Defendants are not valid
25   legal entities and thus cannot own copyrights in the allegedly infringed material.
26         145. HE seeks a declaratory judgment that HE has not had, and does not have,
27   the right or ability to supervise the alleged infringement of any copyright owned by
28   Defendants.
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -27-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  28 of2833of 91



1          146. HE seeks a declaratory judgment that the alleged infringement of any
2    copyright owned by Defendants has not and does not constitute a draw for subscribers
3    to HE's services.
4          147. HE seeks a declaratory judgment that it has not, and does not, engage in
5    advertising or promoting of services for facilitating the alleged infringement of any
6    copyright owned by Defendants.
7          148. HE seeks a declaratory judgment that HE has not had, and does not have, a
8    direct financial interest in the alleged infringement of any copyright owned by
9    Defendants.
10         149. HE seeks a declaratory judgment that HE has not and does not vicariously
11   infringe any copyright owned by Defendants.
12         150. HE seeks declaratory judgment that HE's conduct has not and does not
13   constitute vicarious copyright infringement.
14         151. HE seeks declaratory judgment that Defendants have suffered no, and will
15   not suffer any, legally cognizable damages as a result of HE's conduct.
16         152. HE seeks declaratory judgment that Defendants are not entitled to any
17   injunctive, monetary, or other relief from HE.
18                                FOURTH CLAIM FOR RELIEF
19          (In the Alternative, Declaratory Judgment that Safe Harbor Applies)
20         153. HE repeats and realleges the allegations contained in paragraphs 1 to 152
21   of this Complaint as if fully set forth herein.
22         154. HE seeks a declaratory judgment that HE has adopted and reasonably
23   implemented, and informs account holders of the HE's system or network of, a policy
24   that provides for the termination in appropriate circumstances of HE's account holders
25   who are repeat infringers.
26         155. HE seeks a declaratory judgment that HE has a working notification system
27   for copyright infringement allegations and a procedure for dealing with
28   DMCA-compliant notifications. HE seeks a declaratory judgment that HE does not
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -28-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  29 of2933of 91



1    actively prevent copyright owners from collecting information needed to issue such
2    notifications.
3          156. HE seeks a declaratory judgment that under appropriate circumstances, HE
4    has or would terminate account holders who repeatedly or blatantly infringe copyrights.
5          157. Even if HE were somehow found liable for some type of copyright
6    infringement, which is emphatically denied, HE seeks, in the alternative, a declaratory
7    judgment that HE is an online service provider that does not provide any intermediate or
8    transient storage as defined in 17 U.S.C. § 512(k)(1)(B), and that HE does not have any
9    liability to Defendants due to the safe harbor limitation of liability under
10   17 U.S.C. § 512(i).
11         158. HE seeks declaratory judgment that Defendants have suffered no, and will
12   not suffer any, legally cognizable damages as a result of HE's conduct.
13         159. HE seeks declaratory judgment that Defendants are not entitled to any
14   injunctive, monetary, or other relief from HE.
15                                FIFTH CLAIM FOR RELIEF
16                                       (Copyright Misuse)
17         160. HE repeats and realleges the allegations contained in paragraphs 1 to 159 of
18   this Complaint as if fully set forth herein.
19         161. Defendants' cease and desist letters and related communications demand that
20   HE, an upstream service provider of access to the backbone of the Internet to account
21   holders like ISPs, simply shut down entire ISPs and other commercial and governmental
22   account holders that provide Internet access to thousands or tens of thousands of innocent
23   people, based solely on allegations of infringement by an individual end-user subscriber
24   to the ISP or account holder. Defendants are thus putting HE in an impossible situation,
25   all based on an improper and unlawful overextension of Defendants' alleged copyright
26   rights. Defendants' letters and demands to HE are abusive, tortious, and otherwise
27   wrongful.
28         162. Defendants' unlawful scheme seeks to secure an exclusive right or limited
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -29-
           Case
              Case
                4:20-cv-05840-DMR
                    4:20-cv-03813 Document
                                   Document1 1-1
                                              FiledFiled
                                                    06/10/20
                                                         08/19/20
                                                               Page
                                                                  Page
                                                                    30 of3033of 91



1    monopoly not granted by the Copyright Office pursuant to 17 U.S.C. § 102(b), which
2    would be contrary to public policy to grant, by, inter alia, alleging that HE is a copyright
3    infringer and demanding that HE take action against alleged third-party copyright
4    infringers with which HE has no relationship and no direct control over. Defendants'
5    actions improperly extend their alleged copyrights to encompass HE's procedures,
6    processes, systems, and methods of operation, and thus constitute copyright misuse.
7            163. Defendants' misuse of their alleged copyrights against HE renders them
8    unenforceable against HE.
9            164. Since Defendants' alleged copyrights are unenforceable against HE, HE's
10   conduct has not and does not constitute infringement of exclusive rights, if any, granted
11   to Defendants under 17 U.S.C. § 106 in connection with Defendants' alleged copyrights,
12   neither directly, contributorily, vicariously, nor otherwise.
13           165. Defendants have suffered no, and will not suffer any, legally cognizable
14   damages as a result of HE's conduct.
15           166. Defendants are not entitled to any injunctive, monetary, or other relief from
16   HE.
17                                 SIXTH CLAIM FOR RELIEF
18                             (Attorney Fees under 17 U.S.C. § 505)
19           167. HE repeats and realleges the allegations contained in paragraphs 1 to 166
20   of this Complaint as if fully set forth herein.
21           168. Defendants' allegations of copyright infringement and its demands against
22   HE are frivolous and objectively unreasonable, and are not motivated by protecting their
23   copyrights, which could be effectively protected by pursuing the actual alleged end-user
24   infringers, or even the service providers that control the Internet access of the actual
25   alleged infringers, but cannot be reasonably protected by attacking HE, which provides
26   passive access to the backbone of the Internet to account holders such as ISPs. In these
27   circumstances there is a need to award HE its costs including its attorney fees to deter
28   copyright assertions entities like Defendants from abusing the system and frustrating the
             COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                              NO COPYRIGHT INFRINGEMENT
                                         -30-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  31 of3133of 91



1    legitimate purposes of the Copyright Act.
2          WHEREFORE, HE requests judgment against Defendant as follows:
3          With respect to the FIRST CAUSE OF ACTION, an order declaring that:
4          A.      HE has not and does not directly infringe any copyright rights of
5    Defendants;
6          B.      Defendants have suffered no, and will not suffer any, legally cognizable
7    damages as a result of HE’s actions;
8          C.      Defendants are not entitled to any injunctive relief or damages against HE;
9          D.      HE is awarded its costs, expenses and attorneys' fees in this action; and
10         E.      Awarding such other further relief to which HE may be entitled as a matter
11   of law or equity, as the Court deems just and proper.
12         With respect to the SECOND CAUSE OF ACTION, an order declaring that:
13         F.      HE has not and does not contributorily infringe any copyright rights of
14   Defendants;
15         G.      Defendants have suffered no, and will not suffer any, legally cognizable
16   damages as a result of HE’s actions;
17         H.      Defendants are not entitled to any injunctive relief or damages against HE;
18         I.      HE is awarded its costs, expenses and attorneys' fees in this action; and
19         J.      Awarding such other further relief to which HE may be entitled as a matter
20   of law or equity, as the Court deems just and proper.
21         With respect to the THIRD CAUSE OF ACTION, an order declaring that:
22         K.      HE has not and does not vicariously infringe any copyright rights of
23   Defendants;
24         L.      Defendants have suffered no, and will not suffer any, legally cognizable
25   damages as a result of HE’s actions;
26         M.      Defendants are not entitled to any injunctive relief or damages against HE;
27         N.      HE is awarded its costs, expenses and attorneys' fees in this action; and
28         O.      Awarding such other further relief to which HE may be entitled as a matter
           COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                            NO COPYRIGHT INFRINGEMENT
                                       -31-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  32 of3233of 91



1    of law or equity, as the Court deems just and proper.
2          With respect to the FOURTH CAUSE OF ACTION, in the alternative to the
3    relief sought with respect to any or all of the first, second, and third causes of action, an
4    order declaring that:
5          P.     HE is an online service provider that does not provide any intermediate or
6    transient storage as defined in 17 U.S.C. § 512(k)(1)(B), and that HE does not have any
7    liability to Defendants due to the safe harbor limitation of liability under
8    17 U.S.C. § 512(i);
9          Q.     Defendants have suffered no, and will not suffer any, legally cognizable
10   damages as a result of HE’s actions;
11         R.     Defendants are not entitled to any injunctive relief or damages against HE;
12         S.     HE is awarded its costs, expenses and attorneys' fees in this action; and
13         T.     Awarding such other further relief to which HE may be entitled as a matter
14   of law or equity, as the Court deems just and proper.
15         With respect to the FIFTH CAUSE OF ACTION, an order declaring that:
16         U.     Defendants misused their alleged copyrights against HE, and thus rendered
17   them unenforceable against HE;
18         V.     Defendants have suffered no, and will not suffer any, legally cognizable
19   damages as a result of HE’s actions;
20         W.     Defendants are not entitled to any injunctive relief or damages against HE;
21         X.     HE is awarded its costs, expenses and attorneys' fees in this action;
22         Y.     Awarding such other further relief to which HE may be entitled as a matter
23   of law or equity, as the Court deems just and proper; and
24         Z.     Entry of an injunction ordering that Defendants, their officers, agents,
25   members, and servants, and all persons acting in concert with them, including
26   Defendants’ counsel, be permanently restrained from alleging that HE is liable for
27   alleged copyright infringement by downstream users of Internet access provided by HE,
28   and be permanently restrained from demanding that HE take action against any such
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -32-
         Case
            Case
              4:20-cv-05840-DMR
                  4:20-cv-03813 Document
                                 Document1 1-1
                                            FiledFiled
                                                  06/10/20
                                                       08/19/20
                                                             Page
                                                                Page
                                                                  33 of3333of 91



1    alleged copyright infringements.
2          With respect to the SIXTH CAUSE OF ACTION:
3          AA. An award to HE of its costs including its attorney fees incurred in
4    connection with defending against Defendants’ copyright infringement allegations, with
5    interest; and
6          BB. An award of such other and further relief as the Court deems just and
7    proper.
8
9     DATED: June 10, 2020                               NEIL D. GREENSTEIN
                                                         MARTIN R. GREENSTEIN
10                                                       TECHMARK
11
                                                   By:    /Neil D. Greenstein/
12                                                       Attorneys for Plaintiff
13                                                       HURRICANE ELECTRIC LLC

14
                                    JURY TRIAL DEMAND
15
16
           Plaintiff, Hurricane Electric LLC, hereby requests a trial by jury on all issues
17
     triable of right by a jury
18
19
      DATED: June 10, 2020                               NEIL D. GREENSTEIN
20                                                       MARTIN R. GREENSTEIN
21                                                       TECHMARK

22                                                 By:    /Neil D. Greenstein/
23                                                       Attorneys for Plaintiff
                                                         HURRICANE ELECTRIC LLC
24
25
26
27
28
            COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                             NO COPYRIGHT INFRINGEMENT
                                        -33-
Case
   Case
     4:20-cv-05840-DMR
        4:20-cv-03813 Document
                        Document
                               1-11-1Filed
                                        Filed
                                            06/10/20
                                              08/19/20Page
                                                        Page
                                                           1 of
                                                             3413
                                                                of 91




                     EXHIBIT 1
                         Case
                            Case
                              4:20-cv-05840-DMR
                                 4:20-cv-03813 Document
                                                 Document
                                                        1-11-1Filed
                                                                 Filed
                                                                     06/10/20
                                                                       08/19/20Page
                                                                                 Page
                                                                                    2 of
                                                                                      3513
                                                                                         of 91

           1.
       Culpepper IP
                                                       CULPEPPERIP,LLLC
                                                                ATTORNEY AT LAW
                                                          75-170 HUALALAI ROAD, SUITE 8204
                                                             KAILUA-KoNA, HAWAII 96740
KERRY S. CULPEPPER'

                                                                TEL: (808) 464-4047
• ADMITTED TO PRACTICE IN VIRGINIA. HAWAI'I                     FAX: (202) 204-51 81
  AND BEFORE THE USPTO
                                                               WWW.CULPEPPERIP.COM


                                                          PATENTS, TRADEMARKS & COPYRIGHTS

                                                      Via E-mail<copyright@he.net>


            March 19,2020


           Via Certified Mail
            Mike Leber, Agent for Hurricane Electric
            Hunicane Electric LLC
            760 Mission Court
           Fremont, CA 94539


           Re: Cease and Desist of Direct Copyright Infringement, Contributory Copyright Infringement at
           Hunicane Electric Subscriber IP addresses
           My Reference and Case Number: 19-cv-169-LEK-KJM (District of Hawaii)


           Dear Sir or Madam,
                        As explained below, I am writing to you regarding the Internet service Hurricane Electric
            ("HE") provides to its subscribers at IP addresses including but not limited to those discussed
           later in this letter ("subscribers"), My law film represents the owners of the copyright protected
           motion pictures including but not limited to as shown below.
                                                                                                Copyright Certificate
                           NO.                      OWNER               MOTION PICTURE
                                                                                                     Number
                              1               Millennium Funding,      Mechanic: Resurrection       PA1998057
                                                      Inc.
                              2                    Bodyguard                 The HUman's
                                                                                                    PAu3844508
                                                Productions, Inc.              Body~uard
                              3               UN4 Productions, Inc.       Boyka: Undisputed        PAOOO2000772
                              4                   Hunter Killer              Hunter Killer          PA2136168
                                                Productions, Inc.
                              5
                                              LHF Productions, Inc.       London Has Fallen          PA1982831


                                              Rambo V Productions,
                              6                                          Rambo V: Last Blood        PA2202971
                                                     Inc.
        Case
           Case
             4:20-cv-05840-DMR
                4:20-cv-03813 Document
                                Document
                                       1-11-1Filed
                                                Filed
                                                    06/10/20
                                                      08/19/20Page
                                                                Page
                                                                   3 of
                                                                     3613
                                                                        of 91

        Page 2


             7                Fallen Productions, Inc.   Angel Has Fallen          PA2197434


             8                    HB Productions, Inc.       Hellboy               PA2176664



        On behalf of owners 1-5, my law firm filed a lawsuit here in Hawaii (l :19-cv-169)
against operators of movie piracy websites under the name "YTS" for copyright infringement,
contributory copyright infringement and intentional inducement.
        We have determined that your subscribers have repeatedly infringed the copyright in my
clients' motion pictures via the YTS websites, among other means.
Prior Notices sent to HE by My Firm
        I sent first and second infringement notices per the Digital Millennium Copyright Action
("DMCA") to your agent on July 10,2019 and July 12,2019. (See Exhibits 1-2). The first notice
concerned observed infringement of the motion picture Hunter Killer at the IP address
65.19.167.130 at timestamp 2018-10-1909:16:51. The second DMCA notice concerned
infringements of various motion pictures of my clients at the following dates and IP addresses:
  No.                IP address                           Hit Date
                 1   2001:470:b07e:0:d83a:a3ff:fe5e:ca   2018-09-1912:27:05.71563+00
                 2   216.218.222.14                      2018-08-24 14:34:20.29611+00
                 3   216.218.222.12                      2018-03-06 18:11:31.503688+00
                 4   65.19.167.130                       2018-02-1617:55:55.294389+00
                 5   216.218.222.14                       2018-02-16 13:19:46.327169+00
Thousands of infringements of my clients' motion pictures have occurred at the above IP
addresses.


Prior Notices sent to HE by Owners' Agent
        My clients' agent has sent over 290 infringement notices to HE regarding 136 IP
addresses at copyright@he.net requesting that HE take action. One such exemplary notice is
attached to this letter as Exhibit "3". It does not appear that HE terminated the subscriber's
account (IP address 74.82.60.174) or took any meaningful action in response to these notices. In
fact, infringement continues to occur at the' 174 IP address as recently as 3/18/2020. Examples
of the numbers of notices sent for certain IP addresses is shown below.


 IP                      Notices Sent
 184.105.255.230                     11
 74.82.60.174                          7
 74.82.60.175                          6
        Case
           Case
             4:20-cv-05840-DMR
                4:20-cv-03813 Document
                                Document
                                       1-11-1Filed
                                                Filed
                                                    06/10/20
                                                      08/19/20Page
                                                                Page
                                                                   4 of
                                                                     3713
                                                                        of 91

        Page 3

 72.52.87.188                   6
 74.82.60.74                    5
 72.52.87.94                    5
 74.82.60.91                    5
 72.52.87.78                    5
 72.52.87.91                    4
 74.82.60.191                   4
       The DMCA provides a safe harbor for qualified services providers from liability from
copyright infringement. However, a requirement for safe harbor is that the service provider
adopt and reasonably implement, and inform subscribers and account holders of the service
provider's system or network of, a policy that provides for the termination in appropriate
circumstances of subscribers and account holders of the service provider's system or network
who are repeat infringers. See 17 USC 512(i)(I)(A). HE fails to qualify for a safe harbor
because HE has not telminated the subscriber account despite the multiple notifications sent by
my clients' agent.
       Accordingly, my clients and I believe that HE is liable for these infringements of my
clients' copyrights in violation of federal law under the Copyright Act, 17 USC §50 1. Remedies
available to my clients include: An injunction against further infringement; Actual and statutory
damages of up to $150,000/motion picture; and costs and attorney's fees.
       Nonetheless, my clients would like to resolve this issue outside of litigation ifpossible.
To do so, we request that: (l) HE agrees to immediate telminate all Internet service to the
subscribers at the above IP addresses; (2) HE agrees to take the appropriate action to terminate
subscriber accounts in response to all further copyright notifications received from my clients'
agent; and (3) pay a portion of my clients' damages.
       I look forward to receiving your affirmative response that you desire to fully comply with
the above-stated requests by May 15,2020 so that we can discuss this issue further. My clients
would like to resolve this matter amicably but will consider any and all legal action necessary to
protect their valuable intellectual property rights under federal and state law.
       This letter is written without prejudice to the rights and remedies of our client, all of
which are expressly reserved.




Kerry . Culpepper
kculpepper@culpepperip.com
Attachment: Exhibits 1-3
Case
   Case
     4:20-cv-05840-DMR
        4:20-cv-03813 Document
                        Document
                               1-11-1Filed
                                        Filed
                                            06/10/20
                                              08/19/20Page
                                                        Page
                                                           5 of
                                                             3813
                                                                of 91




                       Exhibit "1"
       Case
          Case
            4:20-cv-05840-DMR
               4:20-cv-03813 Document
                               Document
                                      1-11-1Filed
                                               Filed
                                                   06/10/20
                                                     08/19/20Page
                                                               Page
                                                                  6 of
                                                                    3913
                                                                       of 91

        Page 2



        Infringement of the motion picture Hunter Killer is/was induced by (1) the content
(promotional language of YTS); and/or (2) the link to download the torrent file of the motion
pictures at the websites:
        YTS.AM


         Identification of the material that is claimed to be infringing or to be the subject of
infringing activity and that is to be removed or access to which is to be disabled, and information
reasonably sufficient to permit Hurricane Electric to locate the material.


       (1) the content (promotional language of YTS); and/or (2) the link to download the
motion picture at the websites:


       YTS.AM
       65.19.167.1302018-10-1909:16:51
        Information reasonably sufficient to permit Hurricane Electric to contact the Complaining
Party, such as an address, telephone number, and, if available, an electronic mail address at
which the Complaining Party may be contacted.


       Kerry S. Culpepper, Esq.
       CUlpepper IP, LLLC
       75-170 Hualalai Road
       Suite 8204
       Kailua-Kona, Hawaii 96740
       US Tel 1-808-464-4047


      A statement that the Complaining Party has a good faith belief that use of the material in
the manner complained of is not authorized by the copyright owner, its agent, or the law.


        I, have a good faith belief that use of the material in the manner complained of is not
authorized by the copyright owner, its agent, or the law.


        A statement that the information in the notification is accurate, and under penalty of
perjury, that the Complaining Party is the owner, or is authorized to act on behalf of the owner,
of an exclusive right that is allegedly infringed.
       Case
          Case
            4:20-cv-05840-DMR
               4:20-cv-03813 Document
                               Document
                                      1-11-1Filed
                                               Filed
                                                   06/10/20
                                                     08/19/20Page
                                                               Page
                                                                  7 of
                                                                    4013
                                                                       of 91

       Page 3

        The information in the notification is accurate, and under penalty of perjury, I am
authorized to act on behalf of the owner, Hunter Killer Productions, Inc. of an exclusive right that
is allegedly infringed.


       Sincerely,

       /ksc/   /~
       Kerry S. Culpepper
Case
   Case
     4:20-cv-05840-DMR
        4:20-cv-03813 Document
                        Document
                               1-11-1Filed
                                        Filed
                                            06/10/20
                                              08/19/20Page
                                                        Page
                                                           8 of
                                                             4113
                                                                of 91




                      Exhibit "2"
       Case
          Case
            4:20-cv-05840-DMR
               4:20-cv-03813 Document
                               Document
                                      1-11-1Filed
                                               Filed
                                                   06/10/20
                                                     08/19/20Page
                                                               Page
                                                                  9 of
                                                                    4213
                                                                       of 91

       Page 2

        Infringement of the motion picture Hunter Killer is/was induced by (1) the content
(promotional language of YTS); and/or (2) the link to download the torrent file of the motion
pictures at the websites YTS.AM, YTS.AG and YTS.GG hosted and/or supported at following IP
addresses at following times:
 No.         IP address                          Hit Date                         Infringing Website
                                                 2018-09-19
        1 2001:470:b07e:0:d83a:a3ff:fe5e:ca      12:27:05.71563+00                yts.ag
                                                 2018-08-24
        2 216.218.222.14                         14:34:20.29611+00                yts.am
                                                 2018-03-06
        3 216.218.222.12                         18:11:31.503688+00               yts.gg
                                                 2018-02-16
        4 65.19.167.130                          17:55:55.294389+00               yts.gg
                                                 2018-02-16
        5 216.218.222.14                         13:19:46.327169+00               yts.gg


         Identification of the material that is claimed to be infringing or to be the subject of
infringing activity and that is to be removed or access to which is to be disabled. and information
reasonably sufficient to permit Hurricane Electric to locate the material.


       (1) the content (promotional language of YTS); and/or (2) the link to download the
motion picture at the websites:


       YTS.AM, YTS.AG and YTS .·66       .

        Information reasonably sufficient to permit Hurricane Electric to contact the Complaining
Party, such as an address, telephone number, and, if available, an electronic mail address at
which the Complaining Party may be contacted.


       Kerry S. Culpepper, Esq.
       CUlpepper IP, LLLC
       75-170 Hualalai Road
       Suite 8204
       Kailua-Kona, Hawaii 96740
       US Tel 1-808-464-4047


      A statement that the Complaining Party has a good faith belief that use of the material in
the manner complained of is not authorized by the copyright owner, its agent. or the law.
       Case
         Case
            4:20-cv-05840-DMR
               4:20-cv-03813 Document
                               Document
                                      1-11-1Filed
                                               Filed
                                                  06/10/20
                                                     08/19/20Page
                                                               Page
                                                                  10 43
                                                                     of 13
                                                                        of 91

       Page 3

        I, have a good faith belief that use of the material in the manner complained of is not
authorized by the copyright owner, its agent, or the law.


        A statement that the information in the notification is accurate, and under penalty of
perjury, that the Complaining Party is the owner, or is authorized to act on behalf of the owner,
of an exclusive right that is allegedly infringed.


        The information in the notification is accurate, and under penalty of perjury, I am
authorized to act on behalf of the owner, Hunter Killer Productions, Inc. of an exclusive right that
is allegedly infringed.


       Sincerely,

       /ksc/   ~
       Kerry S. Culpepper
        Case
          Case
             4:20-cv-05840-DMR
                4:20-cv-03813 Document
                                Document
                                       1-11-1Filed
                                                Filed
                                                   06/10/20
                                                      08/19/20Page
                                                                Page
                                                                   11 44
                                                                      of 13
                                                                         of 91


From:               notice@notices.copyrightmanagementservicesltd.com
To:                 copyright@he.net
Cc:                 ccbk@notices.copyrightmanagementservicesltd.com
Subject:            Notice of Claimed Infringement [Case No. 40559578682]
Date:               Friday, March 6, 2020 12:36:30 AM




-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA256

Notice of Claimed Infringement


Notice ID: 40559578682
Notice Date: 2020-03-06 10:36:30


Dear Sir or Madam:

This message is sent on behalf of Fallen Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of
the owner of the exclusive copyrights that are alleged to be infringed herein.

Fallen Productions, Inc. owns the copyrights to the movie Angel Has Fallen. The unauthorized download and
distribution of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Angel Has Fallen
Infringing FileName: Angel.Has.Fallen.2019.WEB-DL.x264-FGT
Infringing FileSize: 1236049106
Infringer's IP Address: 74.82.60.174
Infringer's Port: 54527
Initial Infringement Timestamp: 2020-02-08 16:00:25

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Fallen Productions, Inc. copyright protected content,
and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair
use. The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on
behalf of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Fallen
Productions, Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or
implied wavier of any rights or remedies of Fallen Productions, Inc. in connection with this matter, all of which are
expressly reserved.

We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Catherine Hyde




                                                  Exhibit "3"
       Case
         Case
            4:20-cv-05840-DMR
               4:20-cv-03813 Document
                               Document
                                      1-11-1Filed
                                               Filed
                                                  06/10/20
                                                     08/19/20Page
                                                               Page
                                                                  12 45
                                                                     of 13
                                                                        of 91


Copyright Management Services Ltd.
notice@notices.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>40559578682</ID>
        </Case>
        <Complainant>
                <Entity>Fallen Productions, Inc.</Entity>
                <Contact>Catherine Hyde</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notices.copyrightmanagementservicesltd.com</Email>

        </Complainant>
        <Service_Provider>
                <Entity>Hurricane Electric</Entity>
                <Address>907-651 Nootka Way, Port Moody, BC V3H 0A1, CA</Address>
                <Phone>+1-604-724-9612</Phone>
                <Email>copyright@he.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2020-02-08T16:00:25Z</TimeStamp>
                <IP_Address>74.82.60.174</IP_Address>
                <Port>54527</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Angel Has Fallen</Title>
                        <FileName>Angel.Has.Fallen.2019.WEB-DL.x264-FGT</FileName>
                        <FileSize>1236049106</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">DFCBE824F95FDE2C814953240BD598B7ADF8DB66</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----
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      Case
        Case
           4:20-cv-05840-DMR
              4:20-cv-03813 Document
                              Document
                                     1-11-1Filed
                                              Filed
                                                 06/10/20
                                                    08/19/20Page
                                                              Page
                                                                 13 46
                                                                    of 13
                                                                       of 91


=elxY
-----END PGP SIGNATURE-----
CaseCase
     4:20-cv-05840-DMR
         4:20-cv-03813 Document
                        Document1-2
                                  1-1 Filed
                                        Filed06/10/20
                                              08/19/20 Page
                                                        Page1 47
                                                              of 4of 91




                     EXHIBIT 2
                        CaseCase
                             4:20-cv-05840-DMR
                                 4:20-cv-03813 Document
                                                Document1-2
                                                          1-1 Filed
                                                                Filed06/10/20
                                                                      08/19/20 Page
                                                                                Page2 48
                                                                                      of 4of 91

                                                       CULPEPPER IP, LLLC
                                                               ATTORNEY AT LAW
                                                          75-170 Hualalai Road, Suite B204
KERRY S. CULPEPPER *                                          Kailua-Kona, Hawaii 96740

                                                                TEL: (808) 464-4047
* ADMITTED TO PRACTICE IN VIRGINIA, HAWAI’I                     FAX: (202) 204-5181
 AND BEFORE THE USPTO
                                                               www.culpepperip.com
                                                                      ____________

                                                          PATENTS, TRADEMARKS & COPYRIGHTS

                                                  Via E-mail Only<ndg@techmark.com>


            May 1, 2020


            Neil D. Greenstein
            TechMark Greenstein Law, P.C.
            1751 Pinnacle Drive, Suite 1000
            Tysons, VA 22102


            Re: Cease and Desist of Direct Copyright Infringement, Contributory Copyright Infringement at
            Hurricane Electric Subscriber IP addresses
            My Reference and Case Number: 19-cv-169-LEK-KJM (District of Hawaii)


            Dear Mr. Greenstein,
                    I am writing in reply to your email of 4/19/2020 in which you requested that I “…identify
            the clients [I] represent and the IP address on which [my] clients’ rights have allegedly been
            infringed.”
                    At least the following motion pictures of my clients were confirmed infringed at HE IP
            addresses as of March 18, 2020.


                           NO.                     OWNER                  MOTION PICTURE

                              1               Millennium Funding,        Mechanic: Resurrection
                                                      Inc.
                              2                    Bodyguard                 The Hitman’s
                                                Productions, Inc.             Bodyguard
                              3               UN4 Productions, Inc.       Boyka: Undisputed IV
                              4                    Homefront                         Homefront
                                               Productions, Inc./
                                                  Millennium
                              5               Dallas Buyers Club,           Dallas Buyers Club
                                                      LLC
                              6               Glacier Films 1, LLC             American Heist
CaseCase
     4:20-cv-05840-DMR
         4:20-cv-03813 Document
                        Document1-2
                                  1-1 Filed
                                        Filed06/10/20
                                              08/19/20 Page
                                                        Page3 49
                                                              of 4of 91
Page 2
  7            Criminal Productions,            Criminal
                        Inc.
  8             Clear Skies Nevada,             Good Kill
                   LLC/Voltage
  9           Cook Productions, LLC            Mr. Church
  10          WWE Studios Finance              Eliminators
                    Corp
  11            Hunter Killer                 Hunter Killer
               Productions, Inc.
  12
              LHF Productions, Inc.        London Has Fallen

              Rambo V Productions,
  13                                      Rambo V: Last Blood
                     Inc.

  14          Fallen Productions, Inc.      Angel Has Fallen

  15
                                            Extremely Wicked
               Wicked Nevada, LLC
                                         Shockingly Evil and Vile
  16
               MON, LLC/ Voltage             Welcome Home

               211 Productions, Inc./
  17                                               211
                    Millennium
  18
                TBV Productions,
                                              I Feel Pretty
                  LLC/Voltage

               CELL Film Holdings,
  19                                              Cell
                      LLC

               Fathers & Daughters
  20                                     Fathers and Daughters
               Nevada, LLC/Voltage

                                          Once Upon a Time in
  21              Venice PI, LLC
                                                Venice

              I am Wrath Production,
  22                                           I Am Wrath
                       Inc.

  29           HB Productions, Inc.              Hellboy


  31             Headhunter, LLC             A Family Man
       CaseCase
            4:20-cv-05840-DMR
                4:20-cv-03813 Document
                               Document1-2
                                         1-1 Filed
                                               Filed06/10/20
                                                     08/19/20 Page
                                                               Page4 50
                                                                     of 4of 91
       Page 3

                             POW Nevada,
             34                                            Revolt
                             LLC/Voltage

                             Status Update,
             35                                        Status Update
                             LLC/Voltage

                         Stoic Productions, Inc.
             36                                      Acts of Vengeance
                              /Millennium

                              Killing Link
             37                                          Kill Chain
                            Distribution, LLC

                            Cobbler Nevada,
             38                                         The Cobbler
                             LLC/Voltage

                          Survivor Productions,
             39                                           Survivor
                                  Inc.


I further reserve the right to supplement the above list.
        I have attached an excel spreadsheet with all IP addresses at which my clients motion
pictures have been infringed.
        I look forward to hearing back from you by May 15, 2020 so that we can discuss this
issue further.
        This letter is written without prejudice to the rights and remedies of our client, all of
which are expressly reserved.


Sincerely,


/ksc/
Kerry S. Culpepper
kculpepper@culpepperip.com
CaseCase
     4:20-cv-05840-DMR
         4:20-cv-03813 Document
                        Document1-3
                                  1-1 Filed
                                        Filed06/10/20
                                              08/19/20 Page
                                                        Page1 51
                                                              of 9of 91




                     EXHIBIT 3
        CaseCase
             4:20-cv-05840-DMR
                 4:20-cv-03813 Document
                                Document1-3
                                          1-1 Filed
                                                Filed06/10/20
                                                      08/19/20 Page
                                                                Page2 52
                                                                      of 9of 91



                                         TECHMARK
                                              GREENSTEIN LAW. p.e.
                              TRADEMARK AND INTELLECTUAL PROPERTY LAW
                                          TEL: (347) 514-7717

NEIL D. GREENSTEIN                                                             TECHMARK~
ATIORNEY AT LAW                                                                1751 PINNACLE DRIVE
DIRECT TEL: (57]) 206-4840               June 15, 2020                         SUITE 1000
E-MAIL: NDG@TECHMARK.COM                                                       TYSONS, VA     22] 02




   Kerry S. Culpepper, Esq.
   Culpepper IP, LLLC
   75-170 Hualalai Road, Suite B204
   Kailua Kona, HI 96740


   Re: Allegations of Copyright Infringement against Hurricane Electric

   Dear Mr. Culpepper,

         I write in response to your letter of March 19, 2020 ("March 19, 2020
   Letter"), my email to you seeking additional information relating to your claims in
   the March 19, 2020 letter, and your subsequent letter of May 1, 2020 ("May 1,
   2020 Letter") (together, March 19, 2020 Letter and May 1, 2020 Letter are
   hereinafter the "Letters").

          First, I would point out that your March 19,2020 Letter, and the subpoenal
   you obtained dated July 12,2019, complained about alleged infringing activities on
   four (4) IP addresses. I called you to inform you of my representation of Hurricane
   Electric ("HE"), and you called me back on April 6, 2020. I confirmed to you my
   representation of HE and informed you that I learned you previously had
   communications with my client. As such, I asked you to forward me copies of all
   such communications. You subsequently uploaded 41 pages of documents
   purporting to be the total communications directly between you and my client.

          After reviewing the documents that you uploaded, it appeared that you were
   not representing all of the clients mentioned in your March 19, 2020 letter. As
   such, I sent you an email on April 19, 2020 asking you to identify which clients
   you represented and the IP addresses on which such client's rights had allegedly
   been infringed.


   1 We believe the subpoena was not properly issued and Hurricane reserves all rights with
   respect to the validity and propriety of that subpoena.
       CaseCase
            4:20-cv-05840-DMR
                4:20-cv-03813 Document
                               Document1-3
                                         1-1 Filed
                                               Filed06/10/20
                                                     08/19/20 Page
                                                               Page3 53
                                                                     of 9of 91




       You then responded on May 1, 2020 and instead of claiming to represent a
subset of some 8 clients, you now claim to represent some 39 clients. In addition,
you provided an attachment of some 2300+ IP addresses on which you claim
infringement occurred. Notably, your letter failed to identify sufficient facts even
to make out a prima facie case of infringement.

       I provide below some information for you about HE relating to the overall
and general nature of HE activities. While you presumably know these facts based
upon your research and your calls with my client, I provide them to ensure there is
no doubt about HE’s activities. After this letter should any of your clients decide
to continue this dispute, I insist that each of your clients’ claims be segregated. We
want to be sure to address each client’s claims specifically, and confusion is
inevitable if you are not clear which client is making each claim.

Hurricane Electric is an Online Service Provider

      With respect to the activities that you complained of, HE is an Online
Service Provider (“OSP”) and does not “host,” have access to or have control over
the content provided by its customers/subscribers. HE simply acts as a “highway”
and provides subscribers with internet access. HE internet connections are B2B-
type connections and are most often to a data center, an ISP, the government2, or a
major business. Even though HE is a small company founded in Mr. Lieber’s
garage, it competes with the niche “B2B” online access side of Verizon, Comcast,
AT&T. For example, as you know, HE provides network access to ISPs (Internet
Service Providers) – who typically use that connection to provide service to
hundreds or thousands of third-party subscribers.

        Your letters prematurely jump into “safe harbors” under the DMCA, but you
are well experienced in copyright law and you know that you must first show
liability. It is only if there is liability that a safe harbor even becomes potentially
relevant. It is simply wrong and indeed illogical for anyone to suggest that a
company may have liability for an alleged failure to follow a safe harbor when no
liability exists under the copyright (or other) law.

2
 As you know, some of the IP addresses in issue were provided to the U.S. Navy’s Naval
Research Labs. I find it interesting that you asked a federal district court for a subpoena
relating to a potential claim against the US Navy, when you know that claims against the US
Government MUST be brought in the US Federal Court of Claims and that the Federal District
Courts do not have jurisdiction over such claims. That issue is, however, is for another day
should any of your clients decide to proceed.
                                              2
      CaseCase
           4:20-cv-05840-DMR
               4:20-cv-03813 Document
                              Document1-3
                                        1-1 Filed
                                              Filed06/10/20
                                                    08/19/20 Page
                                                              Page4 54
                                                                    of 9of 91




      To address this logically, one must first analyze whether or not there is even
potential liability by HE. Only if there is potential liability need one address
whether there is “protection” from an otherwise potential liability under a safe
harbor. Your letter seems to suggest that if a company does not fit into a safe
harbor there is liability without regard to whether there is copyright infringement.
While that would be a novel approach, such an approach is unsupported in the law.

Hurricane Electric Has Not Infringed Any of Your Client’s Copyrights

        Had you analyzed the law instead of making a conclusory assumption of
liability, the only reasonable conclusion is that HE has no liability whether for
direct, contributory, or vicarious copyright infringement.

        “As a threshold question, a plaintiff who claims copyright infringement
must show: (1) ownership of a valid copyright; and (2) that the defendant violated
the copyright owner’s exclusive rights under the Copyright Act.” Ellison v.
Robertson, 357 F.3d 1072, 1076 (9th Cir. 2004), citing 17 U.S.C. Section
501(a)(2003); Ets-Hokin, 225 F.3d at 1073. You have only provided to HE a chart
of alleged copyrights (including the alleged owner, and motion picture title) and in
your May 1, 2020 letter you have neither alleged that the copyrights are registered
nor have you provided alleged copyright certificates. Nonetheless, even if one
were to assume that the copyrights were registered and valid, infringement is still
lacking.

      Direct Copyright Infringement

       To prove a claim of direct copyright infringement, a plaintiff must show that
he owns the copyright and that the defendant himself violated one or more of the
plaintiff’s exclusive rights under the Copyright Act. Robertson, 357 F.3d at 1076,
citing A & M Records v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir. 2001). Your
Letters never allege, nor could they, that HE directly infringed or violated any of
your clients’ rights under the Copyright Act. You have alleged, instead, simply
that one or more of HE’s subscribers have violated your clients’ rights. Based on
this, your Letters effectively admit that HE is not liable for any direct copyright
infringement.




                                          3
          CaseCase
               4:20-cv-05840-DMR
                   4:20-cv-03813 Document
                                  Document1-3
                                            1-1 Filed
                                                  Filed06/10/20
                                                        08/19/20 Page
                                                                  Page5 55
                                                                        of 9of 91




          Contributory Copyright Infringement

       To prove a claim of contributory copyright infringement, a plaintiff must
show that the defendant, with knowledge of the infringing activity, induced, caused
or materially contributed to the infringing conduct of another. See Gershwin
Publ’g Corp. v. Columbia Artists Mgmt., Inc., 443 F.2d 1159, 1162 (2d Cir. 1971).
Your Letters similarly fail to establish that HE is guilty of contributory
infringement.

       The Second circuit is not alone in its analysis of contributory infringement.
Indeed, the Ninth Circuit – of course, the circuit where you are located and where
HE is located – has spoken loud and clear on the issue. In a recent published
precedential decision of which you are aware3, Cobbler Nevada, LLC v. Gonzales,
901 F.3d. 1142 (9th Cir., 2018)(copy attached), Cobbler Nevada didn’t have the
hubris to sue Comcast – in that case the ISP (a party one level closer to the alleged
infringer than HE is in your allegations) -- but obtained records from Comcast that
Gonzales was assigned the IP address in issue. The District Court found no
infringement liability against the subscriber, Gonzales, and the 9th circuit affirmed
both the finding of no infringement and the award of attorneys’ fees against
Cobbler Nevada. As to direct infringement, the 9th circuit stated:

        The only connection between Gonzales and the infringement was that he
        was the registered internet subscriber and that he was sent infringement
        notices. To establish a claim of copyright infringement, Cobbler Nevada
        “must show that [it] owns the copyright and that the defendant himself
        violated one or more of the plaintiff’s exclusive rights under the Copyright
        Act.” Ellison v. Robertson, 357 F.3d 1072, 1076 (9th Cir. 2004). Cobbler
        Nevada has not done so.

As to the claim of contributory infringement, the 9th circuit was similarly
instructive and definitive.

         We have adopted the well‐settled rule that “[o]ne infringes contributorily by
         intentionally inducing or encouraging direct infringement.” Perfect 10, Inc. v.
         Amazon.com, Inc., 508 F.3d 1146, 1170 (9th Cir. 2007) (alteration in original)


3
    Your client is the party that not only lost but had to pay attorneys’ fees. Certainly, you became
aware of this case, at the very least, as part of the normal vetting in taking on a representation
of a client.
                                                   4
      CaseCase
           4:20-cv-05840-DMR
               4:20-cv-03813 Document
                              Document1-3
                                        1-1 Filed
                                              Filed06/10/20
                                                    08/19/20 Page
                                                              Page6 56
                                                                    of 9of 91




     (quoting Metro‐Goldwyn‐Mayer Studios, Inc. v. Grokster, Ltd., 545 U.S. 914,
     930 (2005)). Stated differently, “liability exists if the defendant engages in
     personal conduct that encourages or assists the infringement.” A&M
     Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1019 (9th Cir. 2001) (internal
     quotation marks omitted). A claim for contributory infringement requires
     allegations that the defendant is “one who, with knowledge of the infringing
     activity, induces, causes or materially contributes to the infringing conduct
     of another.” Fonovisa v. Cherry Auction, Inc., 76 F.3d 259, 264 (9th Cir. 1996)
     (brackets omitted) (quoting Gershwin Publishing Corp. v. Columbia Artists
     Management, 443 F.2d 1159, 1162 (2d Cir. 1971)). Cobbler Nevada’s
     contributory infringement claim is premised on a bare allegation that
     Gonzales failed to police his internet service. This perfunctory allegation,
     without more, does not sufficiently link Gonzales to the alleged
     infringement. (emphasis added)

The 9th Circuit went on to state:

      We analyze contributory liability “in light of ‘rules of fault‐based liability
      derived from the common law,’ and common law principles establish that
      intent may be imputed.” Id. at 1170–71 (quoting Grokster, 545 U.S. 934–
      35).

      Turning to the first strand, Cobbler Nevada’s complaint lacks any
      allegations that Gonzales “actively encourage[ed] (or induc[ed])
      infringement through specific acts.” Id. at 1170. Nothing in Cobbler
      Nevada’s complaint alleges, or even suggests, that Gonzales actively
      induced or materially contributed to the infringement through “purposeful,
      culpable expression and conduct.” Grokster, 545 U.S. at 937.

Just like Cobbler Nevada’s claim in the Gonzales case, none of your clients
(including Cobbler Nevada) have, nor could they have consistent with FRCP 11 in
that HE is merely an online service provider of internet network access, made any
allegations that HE “actively induced or materially contributed to the infringement
through “purposeful, culpable expression and conduct.”

      The 9th Circuit continued –



                                          5
      CaseCase
           4:20-cv-05840-DMR
               4:20-cv-03813 Document
                              Document1-3
                                        1-1 Filed
                                              Filed06/10/20
                                                    08/19/20 Page
                                                              Page7 57
                                                                    of 9of 91




      Nor does the second strand implicate Gonzales. Providing internet access
      can hardly be said to be distributing a product or service that is not
      “capable of substantial” or “commercially significant noninfringing uses.”
      Sony, 464 U.S. at 442.

HE is an online service provider which provides internet connections to major
companies and government organizations. Your clients can not credibly suggest
that the U.S. Navy doesn’t have significant “noninfringing” use for an internet
connection. Nor could your clients credibly suggest that an Internet Service
Provider to which HE provides it online service doesn’t have a significant
“noninfringing” use.

       Your clients, including Cobbler Nevada, know that their theories “both
stray[s] from precedent and effectively create[s] an affirmative duty for private
internet subscribers to actively monitor their internet service for infringement.” In
Cobbler Nevada, the 9th circuit noted that “[i]mposing such a duty would put at
risk any purchaser of internet service who shares access with a family member or
roommate, or who is not technologically savvy enough to secure the connection to
block access by a frugal neighbor. This situation hardly seems to be one of “the
circumstances in which it is just to hold one individual accountable for the actions
of another.”

       In view of the clear ruling by the 9th Circuit, the egregiousness of your
clients’ allegations is further evident from the fact that HE is not the private
internet subscriber and is not even the ISP. HE is an online service provider – who
sells network connections to ISPs.

       Absent facts from your clients that HE “actively induced or materially
contributed to the infringement through “purposeful, culpable expression and
conduct,” I don’t believe your clients will make it past a FRCP 12(b)(6) motion to
dismiss. Indeed, in view of the Cobbler Nevada case, your clients will likely not
only lose such a motion, but will likely have to pay HE’s attorneys fees. In my
view, there is also a significant risk of sanctions by the Court.

       If you believe that HE has actively induced or materially contributed to the
infringement through “purposeful, culpable expression and conduct,” or is
somehow infringing your clients’ rights, you must provide me with those facts and
theories. Again, this must be done on a client by client basis and should include all
of the facts supporting a prima facie case including copyright registration
certificates, and evidence in support of your clients’ claims.
                                          6
      CaseCase
           4:20-cv-05840-DMR
               4:20-cv-03813 Document
                              Document1-3
                                        1-1 Filed
                                              Filed06/10/20
                                                    08/19/20 Page
                                                              Page8 58
                                                                    of 9of 91




       Simply put, we don’t believe that HE has engaged in contributory copyright
infringement.

      Vicarious Copyright Infringement

       To prove a claim of vicarious copyright infringement, a plaintiff must show
that the defendant enjoys or enjoyed a direct financial benefit from another’s
infringing activity and has the right and ability to supervise the infringing activity.
See Robertson, 357 F.3d at 1076, citing Napster, Inc., 239 F.3d at 1022 (citing
Gershwin Publ’g Corp., 443 F.2d at 1162); Fonovisa, Inc., v. Cherry Auction, Inc.,
76 F.3d 259, 262 (9th Cir. 1996); 3 Melville B. Nimmer & David Nimmer, Nimmer
on Copyright Section 12.04[A][1] (perm.ed., rev.vol.2003). HE has no ability to
supervise or control any relevant content and has no hand in the making or
distribution of such content. HE has no direct financial interest in any of the
purchasers of the internet connections and gets no financial benefit from any
alleged infringing activity by a user. Moreover, HE is an OSP providing only an
internet network connection and has no control over, the content itself. HE’s
customers or HE’s customer’s customers, or even HE’s customer’s customer’s
customers are the users of the internet network connection. Thus, HE cannot be
vicariously liable for the alleged copyright infringement.

Even if Hurricane Electric Was Somehow Liable for Copyright Infringement
– Which is Emphatically Denied – HE is protected by the DMCA Safe Harbor

       As established above, HE is not liable for any sort of copyright
infringement. Without any infringement, the threshold has not been met and no
safe harbor discussion is necessary. Nonetheless, for completeness, even if HE
were somehow liable for some type of copyright infringement, which is
emphatically denied, HE, as an online service provider which does not provide any
intermediate or transient storage (as defined in 17 U.S.C. § 512(k)(1)(B), would
not have any liability due to the safe harbor limitation of liability under 17 U.S.C.
§ 512(i).

Hurricane Electric Is Not Subject to Jurisdiction in Hawaii

       Jurisdiction over HE in Hawaii has not been, and cannot be, established. HE
is located, headquartered and operates from Fremont, California. California is
HE’s principal place of business. Indeed, HE does not even have a place of
business in Hawaii.
                                           7
     CaseCase
          4:20-cv-05840-DMR
              4:20-cv-03813 Document
                             Document1-3
                                       1-1 Filed
                                             Filed06/10/20
                                                   08/19/20 Page
                                                             Page9 59
                                                                   of 9of 91




HE Has No Interest in This Matter

       As a practical matter, HE has no interest, financial or otherwise, in your
clients' disputes with alleged infringers who may have improperly downloaded
movies. As such, HE promptly provided you with information, including names
and addresses, of the subscribers who leased the internet connections. That gave
your clients all of the information they needed to take appropriate action against
the alleged infringers.

Conclusion

       I understand from my client - which I trust must have been a
miscommunication - that you took the position that your clients were not obligated
to go after the actual infringers or to seek the actual infringers' identities from the
ISPs which purchase internet connections from HE. That statement would be
facially erroneous, as discussed above, as the cases discussed above make it clear
that your clients have the burden of proof and cannot prove infringement merely by
relying upon the fact that HE is an online service provider of an internet network
connection.

      If you have facts supporting a prima facie case against HE, I am open to
receiving those facts. Again, that must be on a client by client basis as we will
keep meticulous records for a later attorney fee petition.

      Finally, if you would like to discuss this matter, I am available by telephone
this month, and, travel restrictions due to COVID-19 permitting, I will be in Kona
next month where we can meet in-person after I complete my arrival
quarantine/isolation.

      Absent a further response from you by June 15, 2020, we will consider this
matter closed.


                                               Sincerely yours,


                                            -uifJ,
                                               Neil D. Greenstein


                                           8
CaseCase
     4:20-cv-05840-DMR
         4:20-cv-03813 Document
                        Document1-4
                                  1-1 Filed
                                        Filed06/10/20
                                              08/19/20 Page
                                                        Page1 60
                                                              of 6of 91




                     EXHIBIT 4
                         CaseCase
                              4:20-cv-05840-DMR
                                  4:20-cv-03813 Document
                                                 Document1-4
                                                           1-1 Filed
                                                                 Filed06/10/20
                                                                       08/19/20 Page
                                                                                 Page2 61
                                                                                       of 6of 91

            A'                                    CULPEPPERIP,LLLC
       Culpepper IP
                                                           ATIORNEY AT LAW
                                                      75-170 HUALALAI ROAD. SUITE 8204
KERRY S. CULPEPPER·                                      KAILUA-KoNA, HAWAII 96740

                                                            TEL: (808) 464-4047
• ADMITTED TO PRACTICE IN VIRGINIA, HAWAl'1                 FAX: (202) 204-5181
  AND BEFORE THE USPTO
                                                           WWW.CULPEPPERIP.COM


                                                     PATENTS. TRADEMARKS & COPYRIGHTS

                                                 Via E-mail<copyright@he.net>


           May 20, 2020


           Via First Class Mail
           Neil D. Greenstein
           TechMark
           1751 Pinnacle Drive, Suite 1000
           Tysons, VA 22102


           Re: Cease and Desist of Direct Copyright Infringement, Contributory Copyright Infringement at
           Hurricane Electric Subscriber IP addresses
           My Reference and Case Number: 19-cv-169-LEK-KJM (District of Hawaii)


           Dear Mr. Greenstein,
                       I am writing in reply to your reply letter of May 15,2020 (but incorrectly dated June 15,
           2020). As you most likely expect, I disagree with all your legal conclusions and factual
           assertions. HE account holders directly infringed and continue to infringe my clients' exclusive
           rights of at least reproductions and distribution. HE contributes to these infringements by
           continuing to provide Internet service to these account holders despite the Infringement Notices
           ("Notices") sent to HE by my clients' agents.
                       In the outset, I would like to point out that in your email of April 19, 2020 you stated,
           "Please identify the clients you represent and the IP address on which your clients' rights have
           allegedly been infringed. We can then address those claims ... " That is exactly what I provided
           to you. However, in your reply letter you stated that my letter" ... failed to identify sufficient
           facts even to make out a prima facie case of infringement.". You did not request that I send the
           data files, notices, or other evidence of infringements by HE account holders. I sent to you
           exactly what you requested - the IP addresses, client names and their motion pictures.
           The Evidence of Direct Infringement of HE account holders
                       My clients' agent Maverick Eye ("MEU") identifies IP addresses on peer-to-peer
           networks distributing my clients' motion pictures by monitoring resources that broadcast IP
       CaseCase
            4:20-cv-05840-DMR
                4:20-cv-03813 Document
                               Document1-4
                                         1-1 Filed
                                               Filed06/10/20
                                                     08/19/20 Page
                                                               Page3 62
                                                                     of 6of 91

        Page 2

addresses sharing the motion pictures. In many cases, MEU can monitor these IP addresses at
various stages of downloading and confirm whether the user at the IP address possesses 100% of
the infringing file copy. MEU performs a data exchange with each IP address to confirm actual
distribution of the infringing file copy of the motion picture. The Notices are then sent to ISPs
such as HE based upon the evidence of actual distribution. Thus, the evidence obtained by the
MEU will establish a prima facie case of a direct infringement and distribution of my clients'
exclusive right to distribute and reproduce their motion pictures. This is the same type of
circumstantial evidence of direct infringement that the Western District of Texas found
acceptable in Grande and the Eastern District of Virginia found acceptable in Cox I and II.
       Finally, each of Notices includes the illicit file names of the motion picture shared by the
account holder. For example, in the two exemplary notices I sent in the first letter the file names
are: Hellboy (2019) [BluRay] [1080p] [YTS.LT] (obtained from YTS.LT) and
Hellboy.2019.1080p.KORSUB.HDRip.x264.AAC2.0-STUTTERSHIT (obtained from
RARBG.TO). The file names are also circumstantial evidence that they are illegitimate copies
made from the same HE IP address and thus a direct infringement of my clients' exclusive right
of reproduction in their motion pictures.
       You argue that Ninth Circuit decision in Cobbler Nevada prevents me from establishing
the direct infringements of the account holders unless I point out the specific end user
responsible. I find it amusing that you seek to compare your client HE - described by you as an
OSP that provides B2B-type connections to account holders across the United States and
competes with Verizon, Comcast and AT&T-to the adult day care center operator Defendant in
Cobbler Nevada that provided WiFi service to its adult residents. The differences are so stark
that it is hard to take the comparison even seriously. The adult day care center Defendant in
Cobbler Nevada did not have accountholders to terminate in response to Notices. When the
PlaintiffISP Grande Communications Networks, LLC ("Grande") attempted to make this same
argument in the Western District of Texas it was completely rejected just in a footnote. See
UMG Recordings, Inc., et al. v. Grande Communications Networks, LLC, 1:17-CV-365-DAE,
Doc. #268, pg. 40 ("Grande"). This argument was also rejected by the Eastern District of
Virginia in Sony l\Ifusic Entertainment et al v. Cox Communications, Inc. et al, 1: 18-cv-00950-
LO-JFA, Doc. #586, pgs. 22-24 ("Cox 11').
The Evidence of Contributory Infringement
       Without conceding that the Ninth Circuit is the relevant law, in the Ninth Circuit,
generally one infringes contributorily by intentionally inducing or encouraging direct
infringement. Some decisions require knowledge. However, under any standard of contributory
infringement HE is liable because HE had actual knowledge of direct infringements from the
numerous Notices my clients' agent sent to you. Even when HE ignored many of these Notices,
        CaseCase
             4:20-cv-05840-DMR
                 4:20-cv-03813 Document
                                Document1-4
                                          1-1 Filed
                                                Filed06/10/20
                                                      08/19/20 Page
                                                                Page4 63
                                                                      of 6of 91

        Page 3

HE's willful blindness in these circumstances also satisfies the knowledge requirement. See
Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 766 (2011).
       HE encourages or materially contributes to the account holders' direct infringements by
providing the facilities and means for the account holders' to continue their infringements -
namely the Internet service. Along this line, I found it interesting that you would challenge that
HE has directly or contributed to copyright infringements while conceding that HE acts as a
" ... "highway" and provided subscribers with internet access" ... and operates a "data center".
Even if transmissions of infringing material are performed by the end user, HE performs " ...the
transmission, routing, provision of connections, or storage of the infringing material" by the HE
data center and/or routers and servers that makeup his "highway". These are the activities that
an asp performs to, for example, transport data packets from the account holder to the next
destination. This very concern that these activities would render all aSPs liable for direct and
contributory infringement is one of the reasons that the DMCA was passed by Congress. That is
why it is important for an asp to comply with the provisions of the DMCA such as in 17 USC
512(i)(I)(A) to keep its safe harbor. However, not only has HE failed to comply with this
provision by not taking meaningful actions in response to the Notices from my clients' agents, it
is apparent that HE did not even forward many of these notices to their account holders.
Nonetheless, HE had knowledge of its account holders' infringing activity by the notices my
clients' agents sent to HE but still continued to provide normal data transmission operations to
provide the "highway" so the infringements continued. Accordingly, HE encouraged and/or
materially contributed to the copyright infringements. HE could have taken the simplest measure
to terminate the customer account and stop further infringement - namely terminating the
account but the profits from these infringing accounts were simply to delicious for HE to pass
up.
       Besides HE's liability for contributing to the direct infringements of its account holders,
arguably HE is also liable for its own direct infringements of my clients' motion pictures.
Particularly, when HE routed the data packets of the infringing material from its account holders
to destinations, HE likely copied and temporarily stored copies of the materials during the
normal transmission, routing, and provision of connections. Ordinarily, HE would probably not
be liable because of lack of volitional conduct. However, because HE had actual knowledge of
the infringing activity, yet continued to provide service for the account holders, a Court may
decide that HE has sufficient volitional conduct to be liable for direct infringement.
Vicarious Liability
       I have not made assertions regarding whether HE is liable under vicarious copyright
infringement. However, I note that the District Court of Colorado rejected arguments similar to
yours made by the Defendant in Warner Records Inc. v. Charter Communications, Inc., 1: 19-cv-
          CaseCase
               4:20-cv-05840-DMR
                   4:20-cv-03813 Document
                                  Document1-4
                                            1-1 Filed
                                                  Filed06/10/20
                                                        08/19/20 Page
                                                                  Page5 64
                                                                        of 6of 91

          Page 4

00874-RBJ-MEH, Doc. #157. Particularly, the District Court determined that the Plaintiffs'
allegations that Defendants' failure to stop or take other action in response to notices of
infringement is a draw to current and prospective subscribers was sufficient for the "direct
financial benefit requirement" and that Charter's ability to terminate those users about whom it is
notified was sufficient for the "right and ability to supervise the infringing activity". Id. at pgs.
10-12. Your arguments were also rejected in Cox II.
The Recent ISP Cases
          It is not surprising that you do not mention any of the recent ISP copyright infringement
cases such as Grande, Cox I and II and Warner Bros. Records, Inc. v. Charter. None of these
cases support your position. In the contrary, in Sony the Eastern District of Virginia rejected
Cox's argument that it was not responsible for the infringements of business customers who had
numerous downstream users - the same argument you are attempting to make. The Central
District of California rejected an attempt by Cloudflare to make a similar argument in ALS Scan,
Inc. v. CloudFlare, Inc. and concluded that CloudFlare could be liable under a material
contribution theory because CloudFlare could take the simple measures of terminating the
customer account to stop further infringement.
          The simple answer as to whether Cloudflare could have done something simple to stop the infringement is "yes":

          Cloudflare can, but does not, end its business relationship with websites that it knows (or arguably knows) are serial

          infringers.

ALS Scan, Inc. v. CloudFlare, Inc., No. CV 16-5051-GW(AFMX), 2017 WL 1520444, (C.D.
Cal. Feb. 16,2017). HE could do the same here.
HE has no safe harbor
          As argued previously, HE has no safe harbor because it failed to take meaningful actions
against its account holders let alone termination in response to the multiple notices. You stated
that"     HE, as an online service provider which does not provide any intermediate or transient
storage      would not have any liability... " Please explain to me how HE performs its data routing
services to provide a "highway" to the content provided to its customers/subscribers without
temporarily storing, copying, and forwarding the data packets. It is telling that you spend only
one paragraph in your reply letter arguing that HE has a safe harbor.
Jurisdiction
          I never argued that jurisdiction of HE in Hawaii is appropriate. However, it should be
noted that when the HE subscribers sent copies of my clients' motion pictures (in the 19cv169
case) to the Hawaii Defendants, HE purposefully directed electronic activity into this District.
Particularly, since HE acted as a "highway" as you state, HE knew the destination ofthese data
packets, namely to IP addresses in Hawaii. Further, many of my clients' claims for copyright
infringement arise from this activity. Moreover, the HE infringing account holders appear to be
        CaseCase
             4:20-cv-05840-DMR
                 4:20-cv-03813 Document
                                Document1-4
                                          1-1 Filed
                                                Filed06/10/20
                                                      08/19/20 Page
                                                                Page6 65
                                                                      of 6of 91

        Page 5

dispersed across the United States - some in the same districts as the Courts in Grande, Cox I
and Cox II. The purposeful direction test will likely support jurisdiction in the forums where the
infringement occUlTed as well.


Conclusion
        I sincerely hope that HE reconsiders its position after reviewing the above points and
agrees to our three requests (terminate the account; agree to take appropriate action on further
notices; pay a portion of the damages). Please consider the vast damage that is being done to my
clients by these HE customers. To give a concrete example, in my previous letter I pointed out
that the clients' agent had sent multiple notices regarding infringements for the account ofIP
address 72.52.87.188 ("188"). Nonetheless, since the date of that previous letter MEU has
captured nearly 50 more instances of copyright protected content being illegally shared from the
188 address. For example, MEU captures the motion picture The Rest of Us of our client Sugar
Shack Productions Ontario, Inc. being shared at the 188 address on 2020-04-2806:06:38 UTC
and the motion picture The Hurricane Heist of our client Screen Media Ventures, LLC being
shared multiple times from 2020-03-26 20: 19: 10 to 2020-03-27 00:36:54 UTC at the 188
address. None of these infringements would have happened if HE had terminated this account
after my previous letter. You may notice that these two clients and motion pictures were not
included in the previous list. The problem is that the longer HE fails to terminate the accounts of
repeat infringers such as the 188 address that have become piracy cesspools, more of my clients'
motion pictures are infringed.
        I respectfully request a reply to my letter by June 15,2020. This letter is written without
prejudice to the rights and remedies of my clients, all of which are expressly reserved.


Sincerely,
/ksc/   ~.
Kerry S. Culpepper
kculpepper(cv,culpepperip.com
CaseCase
     4:20-cv-05840-DMR
         4:20-cv-03813 Document
                        Document1-5
                                  1-1 Filed
                                        Filed06/10/20
                                              08/19/20 Page
                                                        Page1 66
                                                              of 5of 91




                     EXHIBIT 5
CM/ECF V6.3.2 **LIVE**                                   https://ecf.hid.uscourts.gov/cgi-bin/DktRpt.pl?353570655963932-L_1_0-1
                     CaseCase
                          4:20-cv-05840-DMR
                              4:20-cv-03813 Document
                                             Document1-5
                                                       1-1 Filed
                                                             Filed06/10/20
                                                                   08/19/20 Page
                                                                             Page2 67
                                                                                   of 5of 91

                                                                                                  AO121,CLOSED

                                         U.S. District Court
                                     District of Hawaii (Hawaii)
                          CIVIL DOCKET FOR CASE #: 1:19-cv-00169-LEK-KJM


         Venice PI, LLC, et al v. Doe 1, et al                      Date Filed: 04/04/2019
         Assigned to: JUDGE LESLIE E. KOBAYASHI                     Date Terminated: 04/22/2020
         Referred to: MAGISTRATE JUDGE KENNETH J.                   Jury Demand: Plaintiff
         MANSFIELD                                                  Nature of Suit: 820 Copyright
         Cause: 17:101 Copyright Infringement                       Jurisdiction: Federal Question
         Plaintiff
         Venice PI, LLC                              represented by Kerry S. Culpepper
                                                                    75-170 Hualalai Road
                                                                    Suite B204
                                                                    Kailua Kona, HI 96740
                                                                    808-464-4047
                                                                    Fax: 202-204-5181
                                                                    Email: kculpepper@culpepperip.com
                                                                    ATTORNEY TO BE NOTICED

         Plaintiff
         MON, LLC                                    represented by Kerry S. Culpepper
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED

         Plaintiff
         Millennium Funding, Inc                     represented by Kerry S. Culpepper
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED

         Plaintiff
         Bodyguard Productions, Inc.                 represented by Kerry S. Culpepper
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED

         Plaintiff
         TBV Productions, LLC                        represented by Kerry S. Culpepper
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED

         Plaintiff
         UN4 Productions, Inc.                       represented by Kerry S. Culpepper
                                                                    (See above for address)
                                                                    ATTORNEY TO BE NOTICED

         Plaintiff



1 of 4                                                                                                      6/9/2020, 10:20 PM
CM/ECF V6.3.2 **LIVE**                                    https://ecf.hid.uscourts.gov/cgi-bin/DktRpt.pl?353570655963932-L_1_0-1
                      CaseCase
                           4:20-cv-05840-DMR
                               4:20-cv-03813 Document
                                              Document1-5
                                                        1-1 Filed
                                                              Filed06/10/20
                                                                    08/19/20 Page
                                                                              Page3 68
                                                                                    of 5of 91

         Hunter Killer Productions, Inc.              represented by Kerry S. Culpepper
                                                                     (See above for address)
                                                                     ATTORNEY TO BE NOTICED


         V.
         Defendant
         Doe 1
         TERMINATED: 11/07/2019
         doing business as
         YIFY
         TERMINATED: 11/07/2019

         Defendant
         Doe 2
         TERMINATED: 11/07/2019
         doing business as
         YTS
         TERMINATED: 11/07/2019

         Defendant
         Michael Nolasco
         TERMINATED: 05/09/2019

         Defendant
         Brent Baldwin
         TERMINATED: 05/23/2019

         Defendant
         Doe 3
         Cullen Coughlan
         TERMINATED: 06/12/2019

         Defendant
         Does 4-10
         TERMINATED: 11/07/2019

         Defendant
         Techmodo Limited
         TERMINATED: 04/14/2020

         Defendant
         Senthil Vijay Segaran
         TERMINATED: 04/14/2020

         Defendant
         NGUYEN DINH Manh
         TERMINATED: 04/22/2020



2 of 4                                                                                                       6/9/2020, 10:20 PM
CM/ECF V6.3.2 **LIVE**                                            https://ecf.hid.uscourts.gov/cgi-bin/DktRpt.pl?353570655963932-L_1_0-1
                      CaseCase
                           4:20-cv-05840-DMR
                               4:20-cv-03813 Document
                                              Document1-5
                                                        1-1 Filed
                                                              Filed06/10/20
                                                                    08/19/20 Page
                                                                              Page4 69
                                                                                    of 5of 91


         Date Filed      #   Docket Text
         10/28/2019      51 EO: Plaintiffs filed this action against Doe 2 dba YTS ("Doe Defendant YTS"), among
                            others. See ECF No. 1. Plaintiffs' counsel, Kerry S. Culpepper, Esq., subsequently
                            submitted a proposed summons for Doe Defendant YTS, which he directed to:

                                                          Doe 2 - Techmodo LTD
                                                         Mr. Senthil Vijay Segaran
                                                         40 BLOOMSBURY WAY
                                                        LOWER GROUND FLOOR
                                                   LONDON UNITED KINGDOM WCIA 2SE

                             ECF No. 17 at 1.

                             Mr. Culpepper subsequently filed two Proofs of Service purporting to evidence service
                             of process upon Doe Defendant YTS through Techmodo Limited and Senthil Vijay
                             Segaran. See ECF Nos. 42, 43. Techmodo Limited and Mr. Segaran, however, are not
                             named in the Complaint, and thus they are not defendants in this case.

                             Federal Rule of Civil Procedure 4(a)(1)(B) requires that a summons "be directed to the
                             defendant[.]" As a practical matter, it is impossible to serve a summons and complaint
                             on an anonymous defendant. The Ninth Circuit therefore disfavors the use of doe
                             defendants, see Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980), and Plaintiffs'
                             tactics highlight the problems with proceeding with doe defendants.

                             It is improper for Plaintiffs to attempt to effect service on a person or entity Plaintiffs
                             believe to be a doe defendant without properly amending their complaint to identify the
                             doe defendant by name. It is equally improper for Mr. Culpepper to direct summonses
                             to persons and/or entities who are not named defendants in an action.

                             Based on the foregoing, the Court finds that Plaintiffs and Mr. Culpepper improperly
                             served the Complaint on Techmodo Limited and Mr. Segaran. The Court thus STRIKES
                             the 42 and 43 Proofs of Service as to these non-parties. If Plaintiffs name Techmodo
                             Limited and/or Mr. Segaran in a subsequent amended pleading, Plaintiffs will need to
                             effect service of process in accordance with Federal Rule of Civil Procedure 4.

                             The Court is aware that Mr. Culpepper, as the plaintiffs' counsel, has engaged in the
                             same conduct in at least two other cases: (1) HB Prods., Inc. v. Doe, et al., Civil No.
                             19-00389 ACK-KJM; and (2) Wicked Nev., LLC v. Doe, et al., Civil No. 19-00413
                             SOM-KJM. The Court cautions Mr. Culpepper that similar actions in the future will
                             result in the Court striking the plaintiffs' filings. (MAGISTRATE JUDGE KENNETH J.
                             MANSFIELD) (mansfield2) (Entered: 10/28/2019)



                                                 PACER Service Center
                                                    Transaction Receipt
                                                       06/09/2020 19:20:35
                                PACER                                Client
                                            TechMarkGLPC:2557109:0              Hurricane
                                Login:                               Code:




3 of 4                                                                                                               6/9/2020, 10:20 PM
CM/ECF V6.3.2 **LIVE**                                     https://ecf.hid.uscourts.gov/cgi-bin/DktRpt.pl?353570655963932-L_1_0-1
                     CaseCase
                          4:20-cv-05840-DMR
                              4:20-cv-03813 Document
                                             Document1-5
                                                       1-1 Filed
                                                             Filed06/10/20
                                                                   08/19/20 Page
                                                                             Page5 70
                                                                                   of 5of 91

                                                                        1:19-cv-00169-
                                                                        LEK-KJM Starting
                                                              Search
                              Description: Docket Report                with document: 51
                                                              Criteria:
                                                                        Ending with
                                                                        document: 51
                              Billable
                                          3                   Cost:      0.30
                              Pages:




4 of 4                                                                                                        6/9/2020, 10:20 PM
CaseCase
     4:20-cv-05840-DMR
         4:20-cv-03813 Document
                        Document1-6
                                  1-1 Filed
                                        Filed06/10/20
                                              08/19/20 Page
                                                        Page1 71
                                                              of 7of 91




                     EXHIBIT 6
Internet backbone - Wikipedia                                                          https://en.wikipedia.org/wiki/Internet_backbone
                         CaseCase
                              4:20-cv-05840-DMR
                                  4:20-cv-03813 Document
                                                 Document1-6
                                                           1-1 Filed
                                                                 Filed06/10/20
                                                                       08/19/20 Page
                                                                                 Page2 72
                                                                                       of 7of 91




         The Internet backbone may be defined by the principal data
         routes between large, strategically interconnected computer
         networks and core routers of the Internet. These data routes
         are hosted by commercial, government, academic and other
         high-capacity network centers, the Internet exchange points
         and network access points, that exchange Internet traffic
         between the countries, continents, and across the oceans.
         Internet service providers, often Tier 1 networks, participate in
         Internet    backbone      traffic  by     privately  negotiated
         interconnection agreements, primarily governed by the
         principle of settlement-free peering.

         The Internet, and consequently its backbone networks, do not
         rely on central control or coordinating facilities, nor do they
                                                                               Each line is drawn between two nodes,
         implement any global network policies. The resilience of the
                                                                               representing two IP addresses. This is a
         Internet results from its principal architectural features, most
                                                                               small look at the backbone of the
         notably the idea of placing as few network state and control
                                                                               Internet.
         functions as possible in the network elements and instead
         relying on the endpoints of communication to handle most of
         the processing to ensure data integrity, reliability, and authentication. In addition, the high degree of
         redundancy of today's network links and sophisticated real-time routing protocols provide alternate
         paths of communications for load balancing and congestion avoidance.

         The largest providers, known as Tier 1 providers, have such comprehensive networks that they do not
         purchase transit agreements from other providers.[1] As of 2019, there are six Tier 1 providers in the
         telecommunications industry: CenturyLink (Level 3), Telia Carrier, NTT, GTT, Tata Communications,
         and Telecom Italia.[2]




         Infrastructure
         History
         Modern backbone
         Economy of the backbone
            Peering agreements
            Regulation
            Transit agreements
         Regional backbone
            Egypt
            Europe


1 of 6                                                                                                            6/10/2020, 2:30 PM
Internet backbone - Wikipedia                                                          https://en.wikipedia.org/wiki/Internet_backbone
                         CaseCase
                              4:20-cv-05840-DMR
                                  4:20-cv-03813 Document
                                                 Document1-6
                                                           1-1 Filed
                                                                 Filed06/10/20
                                                                       08/19/20 Page
                                                                                 Page3 73
                                                                                       of 7of 91

               Caucasus
               Japan
               China
         See also
         Further reading
         References
         External links




         The Internet backbone consists of many networks owned
         by numerous companies. Optical fiber trunk lines consists
         of many fiber cables bundled to increase capacity, or
         bandwidth. Fiber-optic communication remains the
         medium of choice for Internet backbone providers for
         several reasons. Fiber-optics allow for fast data speeds and
         large bandwidth, they suffer relatively little attenuation,
         allowing them to cover long distances with few repeaters,
                                                                            Routing of prominent undersea cables that
         and they are also immune to crosstalk and other forms of
                                                                            serve as the physical infrastructure of the
         electromagnetic interference which plague electrical
                                                                            Internet.
         transmission.[3] The real-time routing protocols and
         redundancy built into the backbone is also able to reroute
         traffic in case of a failure.[4] The data rates of backbone lines have increased over time. In 1998,[5] all
         of the United States' backbone networks had utilized the slowest data rate of 45 Mbit/s. However,
         technological improvements allowed for 41 percent of backbones to have data rates of 2,488 Mbit/s or
         faster by the mid 2000s.[6]




         The first packet-switched computer networks, the NPL network and the ARPANET were
         interconnected in 1973 via University College London.[7] The ARPANET used a backbone of routers
         called Interface Message Processors. Other packet-switched computer networks proliferated starting
         in the 1970s, eventually adopting TCP/IP protocols, or being replaced by newer networks. The
         National Science Foundation created the National Science Foundation Network (NSFNET) in 1986 by
         funding six networking sites using 56 kbit/s interconnecting links, with peering to the ARPANET. In
         1987, this new network was upgraded to 1.5 Mbit/s T1 links for thirteen sites. These sites included
         regional networks that in turn connected over 170 other networks. IBM, MCI and Merit upgraded the
         backbone to 45 Mbit/s bandwidth (T3) in 1991.[8] The combination of the ARPANET and NSFNET
         became known as the Internet. Within a few years, the dominance of the NSFNet backbone led to the
         decommissioning of the redundant ARPANET infrastructure in 1990.

         In the early days of the Internet, backbone providers exchanged their traffic at government-sponsored
         network access points (NAPs), until the government privatized the Internet, and transferred the NAPs
         to commercial providers.[1]



2 of 6                                                                                                            6/10/2020, 2:30 PM
Internet backbone - Wikipedia                                                    https://en.wikipedia.org/wiki/Internet_backbone
                         CaseCase
                              4:20-cv-05840-DMR
                                  4:20-cv-03813 Document
                                                 Document1-6
                                                           1-1 Filed
                                                                 Filed06/10/20
                                                                       08/19/20 Page
                                                                                 Page4 74
                                                                                       of 7of 91




         Because of the overlap and synergy between long-distance telephone networks and backbone
         networks, the largest long-distance voice carriers such as AT&T Inc., MCI (acquired in 2006 by
         Verizon), Sprint, and CenturyLink also own some of the largest Internet backbone networks. These
         backbone providers sell their services to Internet service providers (ISPs).[1]

         Each ISP has its own contingency network and is equipped with an outsourced backup. These
         networks are intertwined and crisscrossed to create a redundant network. Many companies operate
         their own backbones which are all interconnected at various Internet exchange points (IXPs) around
         the world.[9] In order for data to navigate this web, it is necessary to have backbone routers—routers
         powerful enough to handle information—on the Internet backbone and are capable of directing data
         to other routers in order to send it to its final destination. Without them, information would be
         lost.[10]




         Peering agreements

         Backbone providers of roughly equivalent market share regularly create agreements called peering
         agreements, which allow the use of another's network to hand off traffic where it is ultimately
         delivered. Usually they do not charge each other for this, as the companies get revenue from their
         customers regardless.[1][11]


         Regulation

         Antitrust authorities have acted to ensure that no provider grows large enough to dominate the
         backbone market. In the United States, the Federal Communications Commission has decided not to
         monitor the competitive aspects of the Internet backbone interconnection relationships as long as the
         market continues to function well.[1]


         Transit agreements

         Backbone providers of unequal market share usually create agreements called transit agreements, and
         usually contain some type of monetary agreement.[1][11]




         Egypt

         The government of Egypt shut down the four major ISPs on January 27, 2011 at approximately
         5:20 p.m. EST.[12] Evidently the networks had not been physically interrupted, as the Internet transit
         traffic through Egypt was unaffected. Instead, the government shut down the Border Gateway
         Protocol (BGP) sessions announcing local routes. BGP is responsible for routing traffic between


3 of 6                                                                                                      6/10/2020, 2:30 PM
Internet backbone - Wikipedia                                                    https://en.wikipedia.org/wiki/Internet_backbone
                         CaseCase
                              4:20-cv-05840-DMR
                                  4:20-cv-03813 Document
                                                 Document1-6
                                                           1-1 Filed
                                                                 Filed06/10/20
                                                                       08/19/20 Page
                                                                                 Page5 75
                                                                                       of 7of 91

         ISPs.[13]

         Only one of Egypt's ISPs was allowed to continue operations. The ISP Noor Group provided
         connectivity only to Egypt's stock exchange as well as some government ministries.[12] Other ISPs
         started to offer free dial-up Internet access in other countries.[14]


         Europe

         Europe is a major contributor to the growth of the international backbone as well as a contributor to
         the growth of Internet bandwidth. In 2003, Europe was credited with 82 percent of the world's
         international cross-border bandwidth.[15] The company Level 3 Communications began to launch a
         line of dedicated Internet access and virtual private network services in 2011, giving large companies
         direct access to the tier 3 backbone. Connecting companies directly to the backbone will provide
         enterprises faster Internet service which meets a large market demand.[16]


         Caucasus

         Certain countries around the Caucasus have very simple backbone networks; for example, in 2011, a
         woman in Georgia pierced a fiber backbone line with a shovel and left the neighboring country of
         Armenia without Internet access for 12 hours. The country has since made major developments to the
         fiber backbone infrastructure, but progress is slow due to lack of government funding.[17]


         Japan

         Japan's Internet backbone needs to be very efficient due to high demand for the Internet and
         technology in general. Japan had over 86 million Internet users in 2009, and was projected to climb
         to nearly 91 million Internet users by 2015. Since Japan has a demand for fiber to the home, Japan is
         looking into tapping a fiber-optic backbone line of Nippon Telegraph and Telephone (NTT), a
         domestic backbone carrier, in order to deliver this service at cheaper prices.[18]


         China

         In some instances the companies that own certain sections of the Internet backbone's physical
         infrastructure depend on competition in order to keep the Internet market profitable. This can be
         seen most prominently in China. Since China Telecom and China Unicom have acted as the sole
         Internet service providers to China for some time, smaller companies cannot compete with them in
         negotiating the interconnection settlement prices that keep the Internet market profitable in China.
         This imposition of discriminatory pricing by the large companies then results in market inefficiencies
         and stagnation, and ultimately effects the efficiency of the Internet backbone networks that service
         the nation.[19]




             Default-free zone
             Internet2



4 of 6                                                                                                      6/10/2020, 2:30 PM
Internet backbone - Wikipedia                                                       https://en.wikipedia.org/wiki/Internet_backbone
                         CaseCase
                              4:20-cv-05840-DMR
                                  4:20-cv-03813 Document
                                                 Document1-6
                                                           1-1 Filed
                                                                 Filed06/10/20
                                                                       08/19/20 Page
                                                                                 Page6 76
                                                                                       of 7of 91

             Mbone
             Network service provider
             Root name server
             Packet switching
             Trunking




             Greenstein, Shane. 2020. "The Basic Economics of Internet Infrastructure. (https://www.aeaweb.o
             rg/articles?id=10.1257/jep.34.2.192)" Journal of Economic Perspectives, 34 (2): 192-214. DOI:
             10.1257/jep.34.2.192




          1. Jonathan E. Nuechterlein; Philip J. Weiser. Digital Crossroads (https://archive.org/details/digitalcro
             ssroad00jona).
          2. Zmijewski, Earl (2017). "A Baker's Dozen, 2016 Edition" (https://dyn.com/blog/a-bakers-dozen-20
             16-edition/). Dyn Research IP Transit Intelligence Global Rankings.
          3. E. Williams, Edem; Eyo, Essien (2011-12-19). "Building a Cost Effective Network for E-learning in
             Developing Countries" (https://dx.doi.org/10.5539/cis.v4n1p53). Computer and Information
             Science. 4 (1). doi:10.5539/cis.v4n1p53 (https://doi.org/10.5539%2Fcis.v4n1p53).
             ISSN 1913-8997 (https://www.worldcat.org/issn/1913-8997).
          4. Nuechterlein, Jonathan E., author. Digital crossroads : telecommunications law and policy in the
             internet age (http://worldcat.org/oclc/827115552). ISBN 978-0-262-51960-1. OCLC 827115552 (ht
             tps://www.worldcat.org/oclc/827115552).
          5. Kesan, Jay P.; Shah, Rajiv C. (2002). "Shaping Code" (https://dx.doi.org/10.2139/ssrn.328920).
             SSRN Electronic Journal. doi:10.2139/ssrn.328920 (https://doi.org/10.2139%2Fssrn.328920).
             ISSN 1556-5068 (https://www.worldcat.org/issn/1556-5068).
          6. Malecki, Edward J. (October 2002). "The Economic Geography of the Internet's Infrastructure" (htt
             ps://dx.doi.org/10.2307/4140796). Economic Geography. 78 (4): 399. doi:10.2307/4140796 (http
             s://doi.org/10.2307%2F4140796). ISSN 0013-0095 (https://www.worldcat.org/issn/0013-0095).
          7. Kirstein, P.T. (1999). "Early experiences with the Arpanet and Internet in the United Kingdom" (http
             s://pdfs.semanticscholar.org/4773/f19792f9fce8eacba72e5f8c2a021414e52d.pdf) (PDF). IEEE
             Annals of the History of Computing. 21 (1): 38–44. doi:10.1109/85.759368 (https://doi.org/10.110
             9%2F85.759368). ISSN 1934-1547 (https://www.worldcat.org/issn/1934-1547).
          8. Kende, M. (2000). "The Digital Handshake: Connecting Internet Backbones". Journal of
             Communications Law & Policy. 11: 1–45.
          9. Tyson, J. "How Internet Infrastructure Works" (http://computer.howstuffworks.com/internet/basics/i
             nternet-infrastructure4.htm). Archived (https://web.archive.org/web/20110614002356/http://compu
             ter.howstuffworks.com/internet/basics/internet-infrastructure4.htm) from the original on 14 June
             2011. Retrieved 9 February 2011.
         10. Badasyan, N.; Chakrabarti, S. (2005). "Private peering, transit and traffic diversion". Netnomics :
             Economic Research and Electronic Networking. 7 (2): 115. doi:10.1007/s11066-006-9007-x (http
             s://doi.org/10.1007%2Fs11066-006-9007-x).




5 of 6                                                                                                         6/10/2020, 2:30 PM
Internet backbone - Wikipedia                                                                 https://en.wikipedia.org/wiki/Internet_backbone
                         CaseCase
                              4:20-cv-05840-DMR
                                  4:20-cv-03813 Document
                                                 Document1-6
                                                           1-1 Filed
                                                                 Filed06/10/20
                                                                       08/19/20 Page
                                                                                 Page7 77
                                                                                       of 7of 91

         11. "Internet Backbone" (http://www.tech-faq.com/internet-backbone.html). Topbits Website. Archived
             (https://web.archive.org/web/20110716200149/http://www.tech-faq.com/internet-backbone.html)
             from the original on 16 July 2011. Retrieved 9 February 2011.
         12. Singel, Ryan (28 January 2011). "Egypt Shut Down Its Net With a Series of Phone Calls" (https://
             www.wired.com/threatlevel/2011/01/egypt-isp-shutdown/). Wired. Archived (https://web.archive.or
             g/web/20110501183804/http://www.wired.com/threatlevel/2011/01/egypt-isp-shutdown) from the
             original on 1 May 2011. Retrieved 30 April 2011.
         13. Van Beijnum, Iljitsch. "How Egypt did (and your government could) shut down the Internet" (http
             s://arstechnica.com/tech-policy/news/2011/01/how-egypt-or-how-your-government-could-shut-do
             wn-the-internet.ars). Ars Technica. Archived (https://web.archive.org/web/20110426155523/http://
             arstechnica.com/tech-policy/news/2011/01/how-egypt-or-how-your-government-could-shut-down-t
             he-internet.ars) from the original on 26 April 2011. Retrieved 30 April 2011.
         14. Murphy, Kevin. "DNS not to blame for Egypt blackout" (http://domainincite.com/dns-not-to-blame-f
             or-egypt-blackout/). Domain Incite. Archived (https://web.archive.org/web/20110404013457/http://
             domainincite.com/dns-not-to-blame-for-egypt-blackout/) from the original on 4 April 2011.
             Retrieved 30 April 2011.
         15. "Global Internet backbone back up to speed for 2003 after dramatic slow down in 2002".
             TechTrends. 47 (5): 47. 2003.
         16. "Europe - Level 3 launches DIA, VPN service portfolios in Europe". Europe Intelligence Wire. 28
             January 2011.
         17. Lomsadze, Giorgi (8 April 2011). "A Shovel Cuts Off Armenia's Internet" (https://www.wsj.com/artic
             les/SB10001424052748704630004576249013084603344). The Wall Street Journal. Archived (htt
             ps://web.archive.org/web/20141225063937/http://www.wsj.com/articles/SB100014240527487046
             30004576249013084603344) from the original on 25 December 2014. Retrieved 16 April 2011.
         18. "Japan telecommunications report - Q2 2011". Japan Telecommunications Report (1). 2011.
         19. Li, Meijuan; Zhu, Yajie (2018). "Research on the problems of interconnection settlement in China's
             Internet backbone network" (https://www.sciencedirect.com/science/article/pii/S187705091830573
             8?via%3Dihub). Procedia Computer Science. 131: 153–157 – via Elsevier Science Direct.




             About Level 3 (http://www.level3.com/en/about-us/)
             Russ Haynal's ISP Page (http://navigators.com/isp.html)
             US Internet backbone maps (https://web.archive.org/web/20060411203358/http://www.nthelp.com
             /maps.htm)
             Automatically generated backbone map of the Internet (http://www.opte.org/maps/)
             IPv6 Backbone Network Topology (https://web.archive.org/web/20181028124233/http://ipv6.nlsde.
             buaa.edu.cn/)

         Retrieved from "https://en.wikipedia.org/w/index.php?title=Internet_backbone&oldid=955389099"


         This page was last edited on 7 May 2020, at 14:50 (UTC).

         Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may apply. By using this
         site, you agree to the Terms of Use and Privacy Policy. Wikipedia® is a registered trademark of the Wikimedia
         Foundation, Inc., a non-profit organization.




6 of 6                                                                                                                   6/10/2020, 2:30 PM
CaseCase
     4:20-cv-05840-DMR
         4:20-cv-03813 Document
                        Document1-7
                                  1-1 Filed
                                        Filed06/10/20
                                              08/19/20 Page
                                                        Page1 78
                                                              of 4of 91




                     EXHIBIT 7
5/27/2020                CaseCase
                              4:20-cv-05840-DMR
                                  4:20-cv-03813         Document
                                          Torrent Site YTSDocument
                                                           To Pay Million1-7
                                                                           1-1 Filed
                                                                          Dollars inFiled
                                                                                    Piracy06/10/20
                                                                                            08/19/20
                                                                                           Settlements But Page
                                                                                                             Page
                                                                                                           Remain  2 79
                                                                                                                      of 4of 91
                                                                                                                  Online


    Torrent Site YTS To Pay Million Dollars In
    Piracy Settlements But Remain Online
    By Kavvitaa S Iyer ­ April 25, 2020




    YTS, one of the most popular and largest visited torrent site on the Internet, has ‘settled’
    yet another piracy lawsuit by agreeing to a consent judgment totaling $1,050,000 in
    damages, reports TorrentFreak.


    The lawsuit against YTS has been ﬁled by a group of seven related movie companies
    which includes Venice PI LLC, MON LLC, Millennium Funding Inc., Bodyguard
    Productions Inc., TBV Productions LLC, UN4 Productions Inc., and Hunter Killer
    Productions Inc.


    Usually, when copyright holders ﬁle a lawsuit against pirate sites, their main mission is to
    shut them down permanently; however, some of those cases go into prolonged legal
    battles.


    However, in the case of YTS, the torrent website has been allowed to stay online as long
    as it paid damages to the seven movie companies and ensured that their ﬁlms were not
    listed at the torrent site.




https://www.techworm.net/2020/04/torrent-site-yts-piracy-lawsuit-online.html                                                      1/3
5/27/2020               CaseCase
                             4:20-cv-05840-DMR
                                 4:20-cv-03813         Document
                                         Torrent Site YTSDocument
                                                          To Pay Million1-7
                                                                          1-1 Filed
                                                                         Dollars inFiled
                                                                                   Piracy06/10/20
                                                                                           08/19/20
                                                                                          Settlements But Page
                                                                                                            Page
                                                                                                          Remain  3 80
                                                                                                                     of 4of 91
                                                                                                                 Online




    This settlement method previously became public when Kerry Culpepper, an attorney
    from Hawaii, who works for Millennium Films, Voltage Pictures, and several of its
    daughter companies struck a deal between YTS and other movie companies.


    According to the consent judgment signed at the Hawaii federal court a few days ago,
    YTS operator and an associated business have agreed to pay $150,000 to each
    company, which amounts to a total of $1,050,000 in damages.


    The consent judgment lists a person named Senthil Vĳay Segaran and the company
    Techmodo as the YTS operators. Segaran is the same person who in the past had agreed
    to remove several torrents linking to Millenium and Voltage Films’ movies from YTS.


    Besides paying over $1 million in piracy damages, the judgment also prevents YTS’s
    operator from distributing and/or promoting torrent ﬁles related to the seven movie
    companies.



        Also Read­ Best Free Movie Download Websites



    While YTS has removed the relevant movie torrents from the site, it continues to operate
    online as usual.


    Nothing seems to have changed, as YTS still has hundreds of other pirated movies listed
    online. However, the site’s users continue to remain at risk of being sued although no new
    lawsuits have been ﬁled in recent weeks.




    Here is a copy of the consent judgment, signed by the YTS operator and the seven movie
    companies.




https://www.techworm.net/2020/04/torrent-site-yts-piracy-lawsuit-online.html                                                     2/3
5/27/2020               CaseCase
                             4:20-cv-05840-DMR
                                 4:20-cv-03813         Document
                                         Torrent Site YTSDocument
                                                          To Pay Million1-7
                                                                          1-1 Filed
                                                                         Dollars inFiled
                                                                                   Piracy06/10/20
                                                                                           08/19/20
                                                                                          Settlements But Page
                                                                                                            Page
                                                                                                          Remain  4 81
                                                                                                                     of 4of 91
                                                                                                                 Online




https://www.techworm.net/2020/04/torrent-site-yts-piracy-lawsuit-online.html                                                     3/3
CaseCase
     4:20-cv-05840-DMR
         4:20-cv-03813 Document
                        Document1-8
                                  1-1 Filed
                                        Filed06/10/20
                                              08/19/20 Page
                                                        Page1 82
                                                              of 5of 91




                        EXHIBIT 8
               CaseCase
                    4:20-cv-05840-DMR
                        4:20-cv-03813Document
        Case 1:19-mc-00250-JMS-RT     Document
                                        Document
                                              3 1-8
                                                  1-1 Filed
                                                 Filed  Filed06/10/20
                                                              08/19/20
                                                       07/12/19    PagePage
                                                                        Page
                                                                        1 of 2
                                                                             3 83
                                                                               of 5
                                                                                  of 91 #: 17
                                                                                  PageID
AO 888 (Rev. 02114) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                        UNITED S TATES DISTRICT COURT
                                                                           for the
                                                                  District of Hawaii

 In re Subpoena to Hurricane Electric LLC
                                                                              )
                               Plaintifj                                      )
                                  V.                                          )        Civil Action No.         MC 19-00250 JMS-RT
                                                                              )
                                                                              )
                              D efendant                                      )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO P ERMIT INSP ECTION OF PREMISES IN A CIVIL ACTION

 To:                                  Hurricane Electric LLC dba Hurricane Electric Internet Services
                                  Registered Agent: MIKE LEBER 760 Mission Court, Fremont, CA 94539
                                                       (Name ofp erson to whom this subpoena is directed)

       .f5
        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: Documents sufficient to show the name, address, telephone number, email address and payment records from
          the customer(s) associated with IP addresses shown in Exhibit "3"
           for hosting/supporting movie piracy website YTS

 Place: Kerry S . Culpepper (kculpepper@culpepperip.com)                                Date and Time:
        75-170 Hualalai Road, St 8204
                                                                                                             08/02/2019 0:00 am
        Kailua Kona, HI 96740

     LJ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.


IPlace                                                                                IDate and Time:

       The following provisions of Fed. R. Civ. P. 45 are attached Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        July 12• 2019             SUE BEITIA, CLERK

                                   CLERK OF COURT
                                   /SI SUE BEITIA, CLERK by EA, Deputy Clerk OR

                                           Signature ofClerk or Deputy Clerk


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Hunter Killer P roductions Inc.                                         , who issues or requests this subpoena, are:
Kerry Culpepper, 75-170 Hualala i Rd, #8204, Kailua-Kona, HI 96740; T 808-464-4047; kculpepper@culpepperip.com
                               Notice to the person who issues or r equests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)( 4).
      CaseCaseCase
               4:20-cv-05840-DMR
                   4:20-cv-03813
           1:19-mc-00250         Document
                                  Document
                           Document        1-8
                                    1-5 Filed1-1 Filed
                                                   Filed06/10/20
                                              07/12/19   08/19/20
                                                           Page 1 Page
                                                                  ofPage
                                                                     1 3PageID
                                                                         84
                                                                         of 5of 91#: 16


No.        IP address                          Hit Date                        Infringing Website
       1   2001:470:b07e:0:d83a:a3ff:fe5e:ca   2018‐09‐19 12:27:05.71563+00    yts.ag
       2   216.218.222.14                      2018‐08‐24 14:34:20.29611+00    yts.am
       3   216.218.222.12                      2018‐03‐06 18:11:31.503688+00   yts.gg
       4   65.19.167.130                       2018‐02‐16 17:55:55.294389+00   yts.gg
       5   216.218.222.14                      2018‐02‐16 13:19:46.327169+00   yts.gg
       6   65.19.167.130                       2018‐10‐19 09:16:51.052958+00   yts.am
           Exhibit "3"
               CaseCase
                    4:20-cv-05840-DMR
                        4:20-cv-03813Document
        Case 1:19-mc-00250-JMS-RT     Document
                                        Document
                                              3 1-8
                                                  1-1 Filed
                                                 Filed  Filed06/10/20
                                                              08/19/20
                                                       07/12/19    PagePage
                                                                        Page
                                                                        2 of 4
                                                                             3 85
                                                                               of 5
                                                                                  of 91 #: 18
                                                                                  PageID
AO 88B (Rev. 02114) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)


Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $

My fees are$                                       for travel and $                             for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server 's signature



                                                                                                 Printed name and title




                                                                                                    Server 's address


Additional information regarding attempted service, etc.:
               CaseCase
                    4:20-cv-05840-DMR
                        4:20-cv-03813Document
        Case 1:19-mc-00250-JMS-RT     Document
                                        Document
                                              3 1-8
                                                  1-1 Filed
                                                 Filed  Filed06/10/20
                                                              08/19/20
                                                       07/12/19    PagePage
                                                                        Page
                                                                        3 of 5
                                                                             3 86
                                                                               of 5
                                                                                  of 91 #: 19
                                                                                  PageID
AO 88B (Rev. 02114) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 ( c), ( d), ( e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifj;ing Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides , is employed, or              described in Rule 45( d)(3)(B) , the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions ifthe serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party' s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides , is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney ' s fees-on a party or attorney who          information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things , or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b )(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises---or to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents , communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party' s officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies ; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who , having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
-6&$1' 5HY         CaseCase
                                      4:20-cv-05840-DMR
                                          4:20-cv-03813 Document
                                                         Document1-9
                                                                   1-1 Filed
                                                                         Filed06/10/20
                                                                               08/19/20 Page
                                                                                         Page1 87
                                                                                               of 5of 91
                                                                               &,9,/&29(56+((7
7KH-6&$1'FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZ
H[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGLQLWVRULJLQDOIRUPE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKH&OHUNRI
&RXUWWRLQLWLDWHWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
, D 3/$,17,))6                                                                                          '()(1'$176
                            Hurricane Electric LLC                                                                                        See attached list.
       E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII        Alameda County                              &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW
       (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127(,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                       7+(75$&72)/$1',192/9('
      F $WWRUQH\V                                                                                     .HUU\&XOSHSSHU(VT
                                                                                                            $WWRUQH\V(If Known)
      /FJM%(SFFOTUFJO 5FDI.BSL 1JOOBDMF%SJWF                                                  &XOSHSSHU,3///&+XDODODL5RDG%.DLOXD.RQD+DZDLL
                                                                                                            
      4VJUF 5ZTPOT 7" BMTPTFFBUUBDIFE
,,       %$6,62)-85,6',&7,21(Place an “X” in One Box Only)                               ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                   (For Diversity Cases Only)           and One Box for Defendant) 
                                                                                                                                   37) '()                          37) '()
       86*RYHUQPHQW3ODLQWLII        )HGHUDO4XHVWLRQ                                  &LWL]HQRI7KLV6WDWH                                 ,QFRUSRUDWHGor3ULQFLSDO3ODFH               
                                               (U.S. Government Not a Party)
                                                                                                                                                            RI%XVLQHVV,Q7KLV6WDWH
                                                                                                  &LWL]HQRI$QRWKHU6WDWH                             ,QFRUSRUDWHGand3ULQFLSDO3ODFH            
       86*RYHUQPHQW'HIHQGDQW         'LYHUVLW\                                                                                                   RI%XVLQHVV,Q$QRWKHU6WDWH
                                              (Indicate Citizenship of Parties in Item III)
                                                                                                  &LWL]HQRU6XEMHFWRID                              )RUHLJQ1DWLRQ                              
                                                                                                  )RUHLJQ&RXQWU\

,9         1$785(2)68,7(Place an “X” in One Box Only)
           &2175$&7                                              72576                                    )25)(,785(3(1$/7<                        %$1.5837&<                     27+(567$787(6
   ,QVXUDQFH                        3(5621$/,1-85<                  3(5621$/,1-85<                 'UXJ5HODWHG6HL]XUHRI          $SSHDO86&          )DOVH&ODLPV$FW
   0DULQH                                                                                                  3URSHUW\86&            :LWKGUDZDO86&            4XL7DP 86&
                                       $LUSODQH                     3HUVRQDO,QMXU\±3URGXFW
   0LOOHU$FW                                                           /LDELOLW\                     2WKHU                                                              D 
                                       $LUSODQH3URGXFW/LDELOLW\
   1HJRWLDEOH,QVWUXPHQW                                            +HDOWK&DUH                             /$%25                       3523(57<5,*+76                6WDWH5HDSSRUWLRQPHQW
                                       $VVDXOW/LEHO 6ODQGHU
   5HFRYHU\RI                                                          3KDUPDFHXWLFDO3HUVRQDO                                                                               $QWLWUXVW
                                       )HGHUDO(PSOR\HUV¶                                              )DLU/DERU6WDQGDUGV$FW         &RS\ULJKWV
         2YHUSD\PHQW2I                                                     ,QMXU\3URGXFW/LDELOLW\                                                                              %DQNVDQG%DQNLQJ
                                           /LDELOLW\                                                       /DERU0DQDJHPHQW                 3DWHQW
         9HWHUDQ¶V%HQHILWV                                             $VEHVWRV3HUVRQDO,QMXU\                                                                              &RPPHUFH
                                       0DULQH                                                              5HODWLRQV                        3DWHQWņ$EEUHYLDWHG1HZ
   0HGLFDUH$FW                                                         3URGXFW/LDELOLW\
                                       0DULQH3URGXFW/LDELOLW\                                        5DLOZD\/DERU$FW                    'UXJ$SSOLFDWLRQ             'HSRUWDWLRQ
   5HFRYHU\RI'HIDXOWHG                                            3(5621$/3523(57<                                                                                         5DFNHWHHU,QIOXHQFHG 
                                       0RWRU9HKLFOH                                                   )DPLO\DQG0HGLFDO               7UDGHPDUN
         6WXGHQW/RDQV ([FOXGHV                                        2WKHU)UDXG                                                                                               &RUUXSW2UJDQL]DWLRQV
                                       0RWRU9HKLFOH3URGXFW                                               /HDYH$FW
         9HWHUDQV                                                       7UXWKLQ/HQGLQJ                                                      62&,$/6(&85,7<
                                           /LDELOLW\                                                       2WKHU/DERU/LWLJDWLRQ                                             &RQVXPHU&UHGLW
   5HFRYHU\RI                                                      2WKHU3HUVRQDO3URSHUW\                                             +,$ II 
                                       2WKHU3HUVRQDO,QMXU\                                           (PSOR\HH5HWLUHPHQW                                                7HOHSKRQH&RQVXPHU
         2YHUSD\PHQW                                                        'DPDJH                            ,QFRPH6HFXULW\$FW              %ODFN/XQJ                   3URWHFWLRQ$FW
    RI9HWHUDQ¶V%HQHILWV           3HUVRQDO,QMXU\0HGLFDO
                                           0DOSUDFWLFH                 3URSHUW\'DPDJH3URGXFW                                             ',:&',::  J             &DEOH6DW79
   6WRFNKROGHUV¶6XLWV                                                  /LDELOLW\                             ,00,*5$7,21
                                                                                                                                                  66,'7LWOH;9,               6HFXULWLHV&RPPRGLWLHV
   2WKHU&RQWUDFW                                                                                      1DWXUDOL]DWLRQ                                                         ([FKDQJH
                                            &,9,/5,*+76                35,621(53(7,7,216                                                      56,  J 
   &RQWUDFW3URGXFW/LDELOLW\                                                                              $SSOLFDWLRQ
                                       2WKHU&LYLO5LJKWV                                                                                                                      2WKHU6WDWXWRU\$FWLRQV
                                                                            +$%($6&25386                  2WKHU,PPLJUDWLRQ                 )('(5$/7$;68,76
   )UDQFKLVH                                                                                                                                                                   $JULFXOWXUDO$FWV
                                       9RWLQJ                       $OLHQ'HWDLQHH                    $FWLRQV                          7D[HV 863ODLQWLIIRU
        5($/3523(57<                 (PSOR\PHQW                                                                                                                              (QYLURQPHQWDO0DWWHUV
                                                                         0RWLRQVWR9DFDWH                                                       'HIHQGDQW 
   /DQG&RQGHPQDWLRQ                                                    6HQWHQFH                                                                                              )UHHGRPRI,QIRUPDWLRQ
                                       +RXVLQJ                                                                                              ,56±7KLUG3DUW\86&
                                           $FFRPPRGDWLRQV                                                                                                                              $FW
   )RUHFORVXUH                                                      *HQHUDO                                                                  
                                       $PHUZ'LVDELOLWLHV±                                                                                                                    $UELWUDWLRQ
   5HQW/HDVH (MHFWPHQW                                           'HDWK3HQDOW\
                                           (PSOR\PHQW                                                                                                                              $GPLQLVWUDWLYH3URFHGXUH
   7RUWVWR/DQG                                                             27+(5
                                       $PHUZ'LVDELOLWLHV±2WKHU                                                                                                                  $FW5HYLHZRU$SSHDORI
   7RUW3URGXFW/LDELOLW\                                           0DQGDPXV 2WKHU                                                                                          $JHQF\'HFLVLRQ
   $OO2WKHU5HDO3URSHUW\        (GXFDWLRQ
                                                                         &LYLO5LJKWV                                                                                          &RQVWLWXWLRQDOLW\RI6WDWH
                                                                         3ULVRQ&RQGLWLRQ                                                                                          6WDWXWHV
                                                                         &LYLO'HWDLQHH±
                                                                             &RQGLWLRQVRI
                                                                             &RQILQHPHQW

9       25,*,1(Place an “X” in One Box Only)
    2ULJLQDO                    5HPRYHGIURP                 5HPDQGHGIURP            5HLQVWDWHGRU           7UDQVIHUUHGIURP             0XOWLGLVWULFW          0XOWLGLVWULFW
      3URFHHGLQJ                     6WDWH&RXUW                    $SSHOODWH&RXUW             5HRSHQHG                  $QRWKHU'LVWULFW(specify)      /LWLJDWLRQ±7UDQVIHU       /LWLJDWLRQ±'LUHFW)LOH


9,         &$86(2)          &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                17 USC section 101, et seq.
            $&7,21
                               %ULHIGHVFULSWLRQRIFDXVH
                                Copyright Declaratory Judgment action.
9,,        5(48(67(',1                   &+(&.,)7+,6,6$&/$66$&7,21                       '(0$1' 0.00                                    &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
            &203/$,17                     81'(558/()HG5&LY3                                                                          -85<'(0$1'            <HV     1R

9,,, 5(/$7('&$6( 6                                   -8'*(                                                       '2&.(7180%(5
      ,)$1<(See instructions):
,;        ',9,6,21$/$66,*10(17 &LYLO/RFDO5XOH
                          
 3ODFHDQ³;´LQ2QH%R[2QO\   6$1)5$1&,6&22$./$1'                                                                          6$1-26(                        (85(.$0&.,1/(<9,//(


'$7( 06/10/2020                                        6,*1$785(2)$77251(<2)5(&25'                                                /Neil D. Greenstein/
      CaseCase
           4:20-cv-05840-DMR
               4:20-cv-03813 Document
                              Document1-9
                                        1-1 Filed
                                              Filed06/10/20
                                                    08/19/20 Page
                                                              Page2 88
                                                                    of 5of 91




              Hurricane Electric LLC v. Dallas Buyers Club, LLC et al.


                         Additional Counsel for Plaintiff


Martin R. Greenstein (SBN 106789)
TECHMARK, A Law Corporation
4820 HARWOOD ROAD, SUITE 110
SAN JOSE, CA 95124
Telephone: (408) 266‐4700
Facsimile: (408) 850‐1955
Email: mrg@techmark.com
      CaseCase
           4:20-cv-05840-DMR
               4:20-cv-03813 Document
                              Document1-9
                                        1-1 Filed
                                              Filed06/10/20
                                                    08/19/20 Page
                                                              Page3 89
                                                                    of 5of 91




             HURRICANE ELECTRIC LLC V. DALLAS BUYERS CLUB, LLC
                                List of Defendants


DALLAS BUYERS CLUB, LLC, a California LLC
2170 Buckthorne Place
The Woodlands, TX 77380


DALLAS BUYERS CLUB, LLC, a Texas LLC
2170 Buckthorne Place
The Woodlands, TX 77380


GLACIER FILMS 1, LLC
327 S. Rampart St.
New Orleans, LA 70112


DOUBLE LIFE PRODUCTIONS, INC.
6423 Wilshire Blvd.
Los Angeles, CA 90048


VOLTAGE PICTURES, LLC
116 N. Robertson Blvd.
Los Angeles, CA 90048


ORION RELEASING, LLC
254 N. Beverly Drive
Beverly Hills, CA 90210


COOK PRODUCTIONS, LLC
844 Seward St., 1st Floor
Los Angeles, CA 90038


                                        1
      CaseCase
           4:20-cv-05840-DMR
               4:20-cv-03813 Document
                              Document1-9
                                        1-1 Filed
                                              Filed06/10/20
                                                    08/19/20 Page
                                                              Page4 90
                                                                    of 5of 91




WWE STUDIOS FINANCE CORP.
1241 E. Main St.
Stamford, CT 06902

MON, LLC
215 ½ Arnaz Drive
Beverly Hills, CA 90211

TBV PRODUCTIONS, LLC
116 N. Robertson Blvd., Ste. 200
Los Angeles, CA 90048

CELL FILM HOLDINGS, LLC
8383 Wilshire Blvd., Ste. 310
Beverly Hills, CA 90211

VENICE PI, LLC
116 N. Robertson Blvd., Ste. 200
Los Angeles, CA 90048

SURVIVOR PRODUCTIONS, INC.
318 N. Carson St., #208
Carson City, NV 89701

I AM WRATH PRODUCTION, INC.
1901 Ave of the Stars, Suite 1050
Los Angeles, CA 90067

POW NEVADA, LLC
116 N. Robertson Blvd., Ste. 200
Los Angeles, CA 90048




                                        2
      CaseCase
           4:20-cv-05840-DMR
               4:20-cv-03813 Document
                              Document1-9
                                        1-1 Filed
                                              Filed06/10/20
                                                    08/19/20 Page
                                                              Page5 91
                                                                    of 5of 91




HEADHUNTER, LLC
500 N. Rainbow Blvd.
Ste. 300A
Los Angeles, CA 90048

NICOLAS CHARTIER
6360 Deep Dell Pl.
Los Angeles, CA 90068

CRAIG J. FLORES
6426 Deep Dell 1
Los Angeles, CA 90068

AVI LERNER
1017 Maybrook Drive
Beverly Hills, CA 90210

VOLTAGE PRODUCTIONS, INC.
3025 W. Olympic Blvd.
Santa Monica, CA 90404

KILLING LINK DISTRIBUTION, LLC
9190 Olympic Blvd., Suite 400
Beverly Hills, CA 90212

MILLENIUM ENTERTAINMENT, LLC
6349 Palomar Oaks Center
Carlsbad, CA 92009

and
DOES 1‐20
Unknown Addresses




                                        3
